Exhibit 10.4

AGREEMENT OF PURCHASE AND SALE

OF

REAL PROPERTY COMMONLY KNOWN AS THE

NEWTON MARRIOTT HOTEL

IN

NEWTON, MASSACHUSETTS

and

Joint Escrow Instructions

between

CR/TPG NEWTON HOTEL LLC,

a Delaware limited liability company (“Seller”),

and

CHESAPEAKE LODGING, L.P.,

a Delaware limited partnership (“Buyer”).

Effective Date: June 30, 2010



--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY

AND

JOINT ESCROW INSTRUCTIONS

THIS AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS (this “Agreement”) is made as of June 30, 2010 (the “Effective
Date”), among

CR/TPG Newton Hotel LLC a Delaware limited liability company (“Seller”),

and

Chesapeake Lodging, L.P., a Delaware limited partnership (“Buyer”).

IN CONSIDERATION OF the mutual covenants and conditions contained herein,
parties hereto (together, the “Parties” and each, sometimes, a “Party”) do
hereby agree and covenant with each other as follows:

1.        DEFINITIONS.

1.1        ADA Settlement Agreement. “ADA Settlement Agreement” means that
certain settlement agreement affecting the Hotel dated June 29, 2009.

1.2        Affiliate. “Affiliate” means, with respect to an indicated person,
any other person which controls, is controlled by or is under common control
with such indicated person.

1.3        Approval Date. “Approval Date” means July 2, 2010.

1.4        Assumed Contracts.  “Assumed Contracts” means the Service Contracts
identified on the Schedule of Contracts attached hereto as Exhibit J (except for
any such Service Contracts excluded pursuant to Section 2).

1.5        Bill of Sale.  “Bill of Sale” means one or more instruments, as Buyer
may reasonably determine, each substantively in the form attached hereto as
Exhibit C, together conveying the FF&E to Buyer or Buyer’s nominee(s).

1.6        Broker.  “Broker” means Molinaro Koger.

1.7        Business Day.  The term “Business Day” means a day other than
Saturday, Sunday or other day when commercial banks in Massachusetts are
authorized or required by Law to close.

1.8        Buyer’s Knowledge.  “Buyer’s Knowledge” means the actual present (and
not the constructive) knowledge of Rick Adams and does not imply that said
individual has or should have conducted any inspection, examination or other
inquiry to determine the accuracy of

 

1



--------------------------------------------------------------------------------

any representation, warranty or other statement made “to Buyer’s Knowledge” in
this Agreement or in any other document delivered by Buyer prior to or at
Closing.

1.9        Cash Bank. “Cash Bank” means, with respect to the Hotel, cash on hand
in house banks and petty cash as of Closing, as specified in the Preliminary
Statement.

1.10    Claims.  “Claims” has the meaning specified in Section 12.1.

1.11    Closing.  “Closing” means the recordation of the Deed in the official
land records of the county in which the Hotel is located.

1.12    Closing Date.  “Closing Date” means the date upon which Closing occurs.

1.13    Closing Documents.  “Closing Documents” means the Transfer Instruments,
the FIRPTA Certificate, and all the other documents to be delivered hereunder
at, or for purposes of effecting, Closing.

1.14    Code.  “Code” means the Internal Revenue Code of 1986, as amended.

1.15    Consumables Inventory.  “Consumables Inventory” means the stock of
supplies and other consumables used in the operation and maintenance of the
Hotel in the Ordinary Course.

1.16    Continuing Employees.  “Continuing Employees” means Hotel Employees who
are employed by Buyer or its Hotel manager or operator following Closing.

1.17    Contract Assignment.      “Contract Assignment” means an assignment and
assumption of Assumed Contracts substantively in the form attached hereto as
Exhibit E.

1.18    Counsel.  “Counsel” means each Party’s respective legal counsel for the
transaction contemplated by this Agreement: with respect to Seller, the law firm
of Greenberg Traurig, LLP; with respect to Buyer, the law firm of Hogan Lovells
US LLP.

1.19    Day.  The term “day” means a calendar day.

1.20    Deed.      “Deed” means the deed substantially in the form attached
hereto as Exhibit B, conveying the Hotel Premises to Buyer subject only to
Permitted Exceptions

1.21    Deposit.  “Deposit” has the meaning specified in Section 3.3.

1.22    Disputed Payable.  “Disputed Payable” means any amount that a third
party claims to be due or accrued as of Closing with respect to the operation of
the Hotel, but that Seller or Hotel Manager disputes (including the disputed
portion of any bill, invoice or claim that Seller or Hotel Manager otherwise
acknowledges to be due and payable).

1.23    Eligible Employees.  “Eligible Employees” means all Hotel Employees,
other than Excluded Employees, whom Hotel Manager employs at the Hotel
immediately prior to Closing.

 

2



--------------------------------------------------------------------------------

1.24    Employee Leave. “Employee Leave” means vacation, sick leave and any
other paid leave accrued or accruing and payable with respect to Continuing
Employees.

1.25    Employee Liabilities.     “Employee Liabilities” means all obligations
and liabilities, actual or contingent with respect to Hotel Employees, whether
accruing or arising before or after Closing, including, without limitation, any
and all obligations or liabilities: (A) for wages, salaries, Employee Leave,
fringe benefits, and payroll taxes; (B) for worker’s compensation claims based
on any real or alleged occurrence prior to Closing; and (C) for claims or
penalties under applicable Laws governing employer/employee relations
(including, without limitation, the National Labor Relations Act and other labor
relations laws, fair employment standards Laws, fair employment practices and
anti-discrimination Laws, the Worker Adjustment and Retraining Notification Act
of 1988, the Employee Retirement Income Security Act, the Multi-Employer Pension
Plan Amendments Act, and the Consolidated Omnibus Budget Reconciliation Act of
1985).

1.26    Environmental Laws. “Environmental Laws” shall mean all federal, state
and local laws, statues, rules, codes, ordinances, regulations, orders,
judgments, decrees, binding and enforceable guidelines, policies or common law
now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment in each case, to the extent binding, relating
to the environment or Hazardous Substances.

1.27    Equipment Lease. “Equipment Lease” means the personal property leases
covering certain items of FF&E all of which are identified in the schedule
attached hereto as Exhibit K.

1.28    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

1.29    Escrow. “Escrow” means the escrow established pursuant to this Agreement
for purposes of holding the Deposit and, pending Closing, the balance of the
Purchase Price and the Transfer Instruments to be recorded upon Closing.

1.30    Escrow Agent. “Escrow Agent” means the Title Company, acting through its
local office near the Hotel, whenever acting in the capacity of an escrow holder
pursuant hereto.

1.31    Excluded Employees. “Excluded Employees” means Hotel Employees
designated by Buyer to Seller and Hotel Manager not later than ten (10) Business
Days before the Closing Date, not to exceed the lesser of (i) ten percent
(10%) of the Hotel Employees employed at the Hotel immediately prior to Closing
and (ii) the number (including the General Manager, if not hired by Buyer or
Buyer’s manager or retained by Hotel Manager and all Hotel Employees terminated
in the ninety (90) days preceding Closing) in excess of which Seller would be
required to give notice under the WARN Act.

1.32    Existing Environmental Report. “Existing Environmental Report” means the
environmental assessment report(s) and further environmental studies (if any)
regarding the Hotel Premises identified on Exhibit O.

 

3



--------------------------------------------------------------------------------

1.33    Existing Survey.   “Existing Survey” means the ALTA/ACSM Survey of the
Hotel Premises identified on Exhibit O.

1.34    Existing Title Report.   “Existing Title Report” means the existing
owner’s policy of title insurance on the Hotel Premises identified on Exhibit O.

1.35    Extended Coverage.   “Extended Coverage” means the deletion from the
Title Policy of general exceptions for survey matters, unrecorded easements,
mechanics’ liens, unrecorded liens for taxes and assessments and rights of
parties in possession (to the extent such deletions are customarily offered by
the Title Company in the jurisdiction where the Hotel is located).

1.36    FF&E.   “FF&E” means machinery, equipment, appliances, furniture,
fittings, removable fixtures, tools and other articles of durable personal
property of every kind and nature, including spare parts and reserve stock,
which are owned or leased by or for the account of Seller and are used or
useable in the operation of the Hotel, including, without limitation and subject
to depletion and replacement in the Ordinary Course: (1) office furniture and
equipment, (2) room furnishings, (3) art work and other decorative items,
(4) televisions, radios, VCRs and other consumer electronic equipment,
(5) telecommunications equipment, (6) computer equipment, (7) blankets, pillows,
linens, towels and other bed clothing, (8) china, crystal, dishware, glassware,
silverware, flatware and other dinnerware, and other “operating inventory” as
that term is defined in the Uniform System of Accounts, (9) kitchen appliances,
cookware and other cooking utensils, (10) vehicles, and (11) manuals,
schematics, plans and other written materials pertaining to the use, operation,
maintenance or repair of any item of FF&E; but excluding (a) personal property
owned by any Hotel guest, tenant, concessionaire, licensee or other third party
(unless such person owns such property for the account or benefit of Seller),
and (b) manuals, records and other like materials owned by (and proprietary to)
the Hotel Manager, unless prepared or maintained solely for the Hotel, and
(c) computer software licensed to Seller or Hotel Manager, unless (A) such
license is by its terms transferable in connection with the sale of the Hotel to
Buyer and (B) Buyer pays any fee or other charge imposed by the licensor in
connection with such a transfer.

1.37    Final Statement. “Final Statement” has the meaning specified in Section
11.1.

1.38    FIRPTA Certificate.   “FIRPTA Certificate” means a certificate of
Seller, substantively in the form attached as Exhibit G, confirming to Buyer
that Seller is not a foreign person or entity for purposes of § 1445 of the
Internal Revenue Code of 1986, as amended (with such supplemental statements as
may be required to exempt the transactions contemplated hereby from any
withholding tax requirements under applicable state Laws).

1.39    Food and Beverage Inventory.   “Food and Beverage Inventory” means the
stock of raw and processed foods, spices, condiments and beverages used to
provide food and beverage service within the Hotel, other than the Liquor
Inventory.

1.40    General Assignment.   “General Assignment” means a general assignment
and assumption agreement substantively in the form attached hereto as Exhibit F.

 

4



--------------------------------------------------------------------------------

1.41    Governmental Authority.   “Governmental Authority” means any of the
United States Government, the government of any of the United States or any
county or municipality therein, and any executive department, legislative body,
administrative or regulatory agency, court, officer (whether elected, appointed
or otherwise designated) or other authority thereof, whenever purporting to act
in an official capacity.

1.42    Hazardous Substance.   “Hazardous Substance” means any substance defined
as “waste”, “hazardous waste”, “hazardous substance”, “hazardous material”,
“toxic substance”, “pollutant”, “contaminant” in, or which are otherwise
specifically subject to regulation under any Environmental Law.

1.43    Hotel.   “Hotel” means all of the Hotel Premises, FF&E, the Inventory
and Intangibles comprising the “Newton Marriott,” Newton, Massachusetts.

1.44    Hotel Employees.   “Hotel Employees” means all persons employed at the
Hotel by Hotel Manager or its Affiliates.

1.45    Hotel Improvements.   “Hotel Improvements” means all of the buildings,
other immovable structures and improvements and fixtures on the Hotel Parcel.

1.46    Hotel License Agreement.     “Hotel License Agreement” means that
certain Franchise Agreement between Marriott and Seller dated as of July 16,
2009.

1.47    Hotel Manager.   “Hotel Manager” means TPG Hospitality, Inc., a Rhode
Island corporation.

1.48    Hotel Management Agreement.   “Hotel Management Agreement” means that
certain Hospitality Management Agreement between Seller and Hotel Manager dated
July 16, 2009.

1.49    Hotel Parcel.   “Hotel Parcel” means (1) that certain parcel of land
located at 2345 Commonwealth Avenue Newton, Massachusetts 02466 and more
particularly described in Exhibit A hereto, together with (2) all appurtenant
rights (including, without limitation, rights in and to adjoining streets,
rights-of-way and strips and gores, water and riparian rights, rights to light
and air and easements).

1.50    Hotel Payable.   “Hotel Payable” means any account payable outstanding
as of Closing for the Hotel, other than Disputed Payables.

1.51    Hotel Premises.   “Hotel Premises” means the Hotel Parcel and the Hotel
Improvements.

1.52    Hotel Records.   “Hotel Records” means all of the books, records,
correspondence and other files, both paper and electronic (and including any
accounting, database or other record-keeping software used in connection with
such books and records which Seller owns or otherwise has the right freely to
transfer) which have been received or generated and maintained in the course of
operation of the Hotel and which are in Seller’s possession or which are
maintained, controlled or possessed by a third-party for the account of Seller.

 

5



--------------------------------------------------------------------------------

1.53    Intangibles.  “Intangibles” means Seller’s rights, title and interest,
if any, in (i) trade names, trademarks, service marks, logs and other forms of
identification used to identify the Hotel or any of its facilities or
operations, including the names used to designate the restaurant and bar
facilities within the Hotel (but not including the name “Marriott”), (ii) plans
and specifications for the Hotel Improvements, (iii) the Permits, (iv) written
guaranties and warranties from contractors, manufacturers and vendors with
respect to any of the Hotel Improvements and FF&E, furnishings, fixtures or
equipment, to the extent assignable in connection with a sale of the Hotel,
(v) studies, analyses, reports and other written materials pertaining to the
condition of the Hotel Improvements and the Hotel Parcel (vi) websites and URLs
related to the operation of the Hotel and (vii) information regarding the
identity of, and contact information for, guests of the Hotel.

1.54    Inventory.  “Inventory” means (i) the Retail Inventory, (ii) the Food
and Beverage Inventory, and (iii) the Liquor Inventory.

1.55    Laws.  “Laws” means any and all:

1.55.1    Constitutions, statutes, ordinances, rules, regulations, orders,
rulings or decrees of any Governmental Authority.

1.55.2    Agreements with or covenants or commitments to any Government
Authority which are binding upon Seller or any of the elements of the Hotel
(including, without limitation, any requirements or conditions for the use or
enjoyment of any license, permit, approval, authorization or consent legally
required for the operation of the Hotel).

1.56    Last Closing Date.  “Last Closing Date” means August 3, 2010.

1.57    Lease.  “Lease” means any lease, sublease or other agreement for the
occupancy or use of space within the Hotel encumbering the Hotel Premises, other
than agreements in the Ordinary Course for the transient use of guest rooms,
meeting rooms and other Hotel facilities.

1.58    Lien.  “Lien” means any mortgage, deed of trust or other consensual
lien, mechanic’s or any materialman’s lien, judgment lien, lien for delinquent
real property taxes or assessments, other tax and statutory lien (other than the
lien for non-delinquent real estate taxes, general and special assessments or
any lien arising out of any activity of Buyer) which affects any of the Hotel
Premises and is prior to any of Seller’s interests therein.

1.59    Liquor Inventory.  “Liquor Inventory” means all liquor, wine, beer and
other alcoholic beverages held for sale to Hotel guests and others in the
Ordinary Course or otherwise used in the operation of the Hotel.

1.60    Liquor License.  “Liquor License” means any government license, permit
or other authorization for the Liquor Operations.

1.61    Liquor Operations.  “Liquor Operations” means the sale and service of
liquor, wine, beer and other alcoholic beverages at the Hotel.

 

6



--------------------------------------------------------------------------------

1.62    Marriot.  “Marriott” means Marriott International, Inc.

1.63    Marriott PIP. “Marriott PIP” means Property Improvement Plan for the
Hotel issued by Marriott on May 4, 2009, as amended, a copy of which is attached
here as Exhibit M, as modified by the waivers set forth in Exhibit N attached
hereto.

1.64    New License. “New License” has the meaning specified in Section 7.3.

1.65    Objectionable Title Matters.  “Objectionable Title Matters” has the
meaning specified in Section 4.2.

1.66    Intentionally Omitted.

1.67    Ordinary Course.  “Ordinary Course” means the course of day-to-day
operation of the Hotel in a manner which does not materially vary from the
policies, practices and procedures which have characterized its operation during
the ten (10) months preceding the Effective Date.

1.68    Original.  “Original” means any of (A) an original counterpart of any
Assumed Contract, (B) the Hotel Records or (C) other documents which comprise or
evidence the Intangibles, to the extent within Seller’s possession or control;
and “the Originals” means all such items.

1.69    Permit.  “Permit” means any permit, certificate, license or other form
of authorization or approval issued by a government agency or authority and
legally required for the proper operation and use of the Hotel (including,
without limitation, any certificates of occupancy with respect to the Hotel
Improvements, elevator permits, conditional use permits, zoning variances and
business licenses, but excluding Liquor Licenses) to the extent held and
assignable by Seller or otherwise transferable with the Hotel.

1.70    Permitted Exceptions.  “Permitted Exceptions” means (A) liens for real
property taxes and assessments not yet delinquent, (B) liens or encumbrances
arising out of any activity of Buyer, (C) the Assumed Contracts, (D) the Hotel
License Agreement, (E) those matters set forth on Exhibit D attached hereto, and
(F) any other matter deemed to be a Permitted Exception pursuant to Section 4.2.

1.71    Place of Closing.  “Place of Closing” has the meaning specified in
Section 10.1.

1.72    Preliminary Statement.  “Preliminary Statement” has the meaning
specified in Section 8.

1.73    Purchase Price.  “Purchase Price” means the gross purchase price being
paid by Buyer to Seller for the Hotel, as set forth in Section 3.1.

1.74    Repair Warranties.  “Repair Warranties” means the written guaranties,
warranties and other obligations for repair or maintenance, from any
contractors, manufacturers or vendors, with respect to any of the Hotel
Improvements or FF&E, to the extent assignable by or at the direction of Seller.

 

7



--------------------------------------------------------------------------------

1.75    Reservation Deposit.  “Reservation Deposit” means any deposit or advance
payment received by Seller or the Hotel Manager in connection with the
reservation or booking of any guest room, banquet room or other Hotel facility
or service for a time or period after Closing.

1.76    Retail Inventory.  “Retail Inventory” means all goods held for sale to
Hotel guests and others in the Ordinary Course, excluding the Food and Beverage
Inventory and the Liquor Inventory.

1.77    Seller’s Knowledge.  “Seller’s Knowledge” means the actual present (and
not the constructive) knowledge of Robert Leven, Gregory Vickowski and William
Walker and does not imply that said individual has or should have conducted any
inspection, examination or other inquiry to determine the accuracy of any
representation, warranty or other statement made “to Seller’s Knowledge” in this
Agreement or in any other document delivered by Seller prior to or at Closing.

1.78    Service Contract.  “Service Contract” means each of the contracts or
other arrangements, written or oral, for the continuing provision of services
relating to the improvement, maintenance, repair, protection or operation of the
Hotel, all of which are identified in the schedule attached hereto as Exhibit J.
“Service Contracts” does not include the Hotel Management Agreement, the Hotel
License Agreement or the Equipment Leases.

1.79    Survey.  “Survey” means a current survey of the Hotel Premises meeting
the minimum standard requirements of the American Land Title Association and the
American Congress of Surveying and Mapping standards for “Class-A” surveys and
certified, pursuant to a certification reasonably acceptable to Buyer, to Buyer,
any lender designated by Buyer and the Title Company by a duly licensed land
surveyor or professional engineer.

1.80    Taxes.  “Taxes” has the meaning specified in Section 8.1

1.81    Title Company.  “Title Company” means National Land Tenure Co. LLC, 900
Merchants Concourse Suite 201, Westbury, NY 11590, Attention Sean Miller, Tel:
516-227-0800, Fax: 516 227-1160, Email: seanmiller@nationallandtenure.com as
agent for First American Title Insurance Company.

1.82    Title Policy.  “Title Policy” means an owner’s policy of title insurance
for the portion of the Purchase Price allocated to the Hotel Premises, insuring
or committing to insure fee title to the Hotel Premises in Buyer subject only to
Permitted Exceptions, with Extended Coverage if Buyer so elects and obtains a
Survey in a timely fashion.

1.83    Title Report.  “Title Report” means an Owner’s Commitment for Title
Insurance with respect to the Hotel Premises, issued by the Title Company as of
a date no earlier than June 20, 2010.

1.84    Transactor.  “Transactor” means, with respect to each Party, the
person(s) authorized by such Party to execute and deliver Transfer Instruments
and other Closing Documents on behalf of such Party.

 

8



--------------------------------------------------------------------------------

1.85    Transfer Instruments.  “Transfer Instruments” means all the instruments
by which Seller will convey the Hotel to Buyer and/or Buyer’s nominees
hereunder, including (without limitation) the Deed, the Bill of Sale, the
Contract Assignment and the General Assignment.

1.86    Uniform System of Accounts.    “Uniform Systems of Accounts” means the
Uniform System of Accounts for Hotels, 10th Edition, published by the Hotel
Association of New York.

1.87    WARN Act.  “WARN Act” means the federal Worker Adjustment and Retraining
Notification Act of 1988.

1.88    Other Definitions.  Terms defined in any other part of this Agreement
(including, without limitation, “Seller,” “Buyer,” “Party” and “Parties,” and
“this Agreement,” defined in the initial paragraph hereof) shall have the
defined meanings wherever capitalized herein. As used in this Agreement, the
terms “herein,” “hereof” and “hereunder” refer to this Agreement in its entirety
and are not limited to any specific sections; and the term “person” means any
natural person, other legal entity, or combination of natural persons and/or
other legal entities acting as a unit. Wherever appropriate in this Agreement,
the singular shall be deemed to refer to the plural and the plural to the
singular, and pronouns of certain genders shall be deemed to comprehend either
or both of the other genders.

2.        Covenant of Purchase and Sale. On and subject to the terms and
conditions set forth in this Agreement, Seller shall sell, convey, assign and
transfer to Buyer, and Buyer shall purchase and accept from Seller, all of the
real and personal property comprising the Hotel and, except as otherwise
expressly provided herein, assume from and after Closing all obligations and
liabilities appertaining to such property (including, without limitation,
Seller’s obligations and liabilities under and with respect to the Assumed
Contracts, the Permits and any Permitted Exceptions).

2.1        Exclusion of Certain Service Contracts.   Buyer shall have the right
to exclude from the Assumed Contracts any Service Contract identified by Buyer
by written notice, provided that Seller shall only be obligated to terminate any
such agreements so long as such termination is at no cost to Seller.

2.2        Equipment Leases.  At Closing, (A) Buyer shall assume all of the
Equipment Leases and (B) hold harmless, indemnify and defend Seller against any
claim by or liability to the lessor under the applicable Equipment Leases
arising from and after the Closing Date.

3.        Purchase Price and Deposit.

3.1        Amount of Purchase Price. The Purchase Price shall be SEVENTY SEVEN
MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($77,250,000.00) but the
net amount thereof payable to Seller shall be subject to credits, prorations and
other adjustments as provided in Sections 8 and 11.

3.2        Allocation of Price.  The Purchase Price shall be allocated among the
Hotel and various items of personal property as set forth on Exhibit L attached
hereto. The parties agree

 

9



--------------------------------------------------------------------------------

that this allocation has been arrived at by a process of arm’s-length
negotiations, including, without limitation, the parties’ best judgment as to
the fair market value of each respective asset, and the parties specifically
agree to the allocation as final and binding, and will consistently, reflect
those allocations on their respective federal, state and local tax returns,
including any state, county and other local transfer or sales tax declarations
or forms to be filed in connection with this transaction, which obligations
shall survive the Closing.

3.3        Deposit.

3.3.1    Amount and Delivery.    Within three (3) Business Days after the
Effective Date, Buyer shall deliver into Escrow cash in the amount of
$500,000.00 (the “Initial Deposit”), as a good faith deposit. On or before the
Approval Date, if Buyer elects to proceed with the purchase of the Hotel, Buyer
shall deliver into Escrow an additional cash deposit of $2,500,000.00 (the
“Additional Deposit”). The Initial Deposit, together with the Additional Deposit
when and if made, and all interest earned on the deposited funds while in
Escrow, shall comprise the “Deposit.”

3.3.2    Investment.    The Deposit, while held in Escrow, shall be held by the
Escrow Agent in a federally-insured, interest-bearing account with a national
banking association.

3.3.3    Disposition.    If Buyer, in breach of its obligations under this
Agreement, fails to purchase the Hotel on or before the Last Closing Date,
Seller upon termination of this Agreement shall be entitled to receive and
retain the Deposit as liquidated damages, in accordance with Section 19. In all
other circumstances, the Deposit shall remain the property of Buyer and,
together with interest earned thereon, shall either (A) at Closing, be applied
against the Purchase Price or (B) upon termination of this Agreement, be
returned to Buyer, less only Buyer’s one-half share of any Escrow cancellation
charges.

3.4        EINs. For Escrow Agent’s information, Buyer’s Employer Identification
Number is 27-1876146 and Seller’s Employer Identification Number is 27-0354270.

 

10



--------------------------------------------------------------------------------

4.        Title and Due Diligence Conditions.

4.1        Title Report and Survey.    Within five (5) days following the
Effective Date, Seller shall provide to Buyer a copy of the Existing Title
Report and the Existing Survey. Promptly after the Effective Date, Buyer shall
(A) request that the Title Company provide a Title Report, together with copies
of all recorded documents referenced in the Title Report, and (B) order a
Survey, certified to each of Buyer (and/or its assigns), Seller and the Title
Company. Upon receipt Buyer shall deliver copies of the Title Report (and such
recorded documents) and the Survey to Seller and deliver a copy of the Survey to
the Title Company.

4.2        Objectionable Title Matters and Permitted Exceptions.    Within five
(5) Business Days of Buyer’s receipt of the Title Report and Survey, Buyer shall
deliver to Seller written notice of Buyer’s objection to any matter appearing on
the Title Report, other than any Permitted Exception (collectively, the
“Objectionable Title Matters”). Buyer acknowledges and agrees that is shall not
have the right to object to any Permitted Exceptions. Buyer’s notice of
Objectionable Title Matters also shall specify whether any estoppel certificates
will be required to be delivered at Closing with respect to any Lease disclosed
by the Title Report. Except for (A) the Objectionable Title Matters and (B) any
new item reflected in any update to the Title Report or update to the Survey
received after Buyer’s delivery of its initial notice of Objectionable Title
Matters with respect to which Buyer gives Seller written notice of Buyer’s
objection thereto within five (5) Business Days after Buyer obtains actual
knowledge of such new item (the “Additional Objectionable Title Matters”), Buyer
shall be deemed to have approved the state of Seller’s title to the Hotel
Premises as disclosed by the Title Report and the Survey. All exceptions and
other defects disclosed by the Title Report or any update thereto or the Survey
or any update thereto, to which Buyer makes no objection in accordance with the
provisions of this Section 4.2, and all such exceptions and other defects to
which Buyer objects but later waives such objection as provided in this
Section 4.2, shall be deemed Permitted Exceptions.

4.3        Cure of Objectionable Title Matters. Cure of Objectionable Title
Matters. At or prior to Closing, Seller shall cause any Lien voluntarily made or
assumed by it to be removed and shall cure any Objectionable Title Matter which
Seller has agreed to eliminate.

4.3.1    Termination for Objectionable Title Matter. Within five (5) Business
Days following Buyer’s notice of any Objectionable Title Matters or any
Additional Objectionable Title Matters, Seller shall notify Buyer either that it
will eliminate all Objectionable Title Matters and/or Additional Objectionable
Title Matters to which Buyer has objected prior to the Closing Date or
specifying exceptions which it will not eliminate. In the event that Seller
fails to respond to a notice of any Objectionable Title Matters received from
Buyer, Seller shall be deemed to have elected not to remove such Objectionable
Title Matters. If Seller elects, or is deemed to have elected not to remove all
of the Objectionable Title Matters or Additional Objectionable Title Matters,
Buyer shall have the right, within five (5) Business Days of Seller’s
notification of its election not to remove such Objectionable Title Matter(s) or
Additional Objectionable Title Matter(s), to terminate the Escrow and this
Agreement

 

11



--------------------------------------------------------------------------------

by written notice of termination given to Seller and Escrow Agent no later than
the Last Closing Date, whereupon Escrow Agent shall cancel Escrow, disburse the
Deposit to Buyer and return every other item in Escrow to the Party which
deposited the same. If Buyer does not exercise its right to terminate this
Agreement within five (5) Business Days of Seller’s notification of its election
not to remove any given Objectionable Title Matter or Additional Objectionable
Title Matter, Buyer shall be deemed to have waived its objection to such
Objectionable Title Matters and such Objectionable Title Matters shall be
included as “Permitted Exceptions.”

4.3.2    Buyer shall share with Seller a copy of the pro forma Title Policy (the
“Pro Forma Title Policy”) with respect to the Hotel Premises delivered to Buyer
by the Title Company. Except as set forth in this Section 4.3 and subject to the
requirement that Seller deliver the owner’s title affidavit in accordance with
the provisions of Section 10.2.1.8, Seller shall not be required to undertake
any actions, or to deliver any additional documents, in connection with the
issuance of the Title Policy.

4.4        Extension of Closing Date for Notice and Cure.  If Buyer gives timely
written notice under Section 4.2 of any Additional Objectionable Title Matter
later than the thirtieth (30th) day preceding the Last Closing Date, the Last
Closing Date may be extended by Seller, to a date no more than thirty (30) days
after the date otherwise specified herein as the Last Closing Date, to allow
Seller to cure such Additional Objectionable Title Matter. Such extension shall
be effected by a Seller’s giving written notice of such extension to Buyer
within five (5) Business Days of Buyer’s notification of such Additional
Objectionable Title Matter.

4.5        Access to Property.  During the period from the Effective Date to
Closing, Seller shall provide to Buyer, its agents, consultants and counsel,
access at all reasonable times to the Hotel Premises in accordance with the
provisions of that certain Access Agreement between Buyer and Seller dated as of
June 14, 2010 the provisions of which are incorporated herein in their entirety.

4.6        Indemnification.  Buyer shall hold harmless, indemnify and defend
Seller from and against any and all claims, liability and losses, and expenses
related thereto (including reasonable attorneys’ fees), which Seller incurs by
reason of any damage to property (including, without limitation, the Hotel
Premises or FF&E), or any third-party claim arising or asserted to arise out of,
any activity of Buyer or Buyer’s representatives, conducted at or about the
Hotel Premises except that Buyer’s obligation under this Section 4.6 shall not
extend to previously existing conditions that are discovered by Buyer to be
present on, under or about the Hotel Premises except and solely to the extent
that Buyer’s activities shall have exacerbated such existing conditions. Buyer
shall, with reasonable promptness, repair in a good and workmanlike manner any
damage to the Hotel Improvements or FF&E caused by any such activity.

4.7        Marriott PIP Within five (5) Business Days of receipt of the
anticipated update to the Marriott PIP (the “Updated Marriott PIP”), Buyer and
Seller shall agree upon the scope and estimated cost of the work set forth in
the Updated Marriott PIP which is required to be completed on or before
December 31, 2011 (the “Required PIP Work”). Buyer and Seller’s

 

12



--------------------------------------------------------------------------------

agreement regarding the estimated cost of the Required PIP Work shall be
evidenced by a schedule initialed by Buyer and Seller and attached hereto as
Exhibit R. In the event that Seller and Buyer are unable to agree on the
Required PIP Work or the estimated cost thereof, either Buyer or Seller shall
have the right, in its sole discretion, to terminate this Agreement by written
notice to the other party and the Escrow Agent by 5:00 p.m., Eastern Time on the
fifth (5th) Business Day following Buyer and Seller’s receipt of the Updated
Marriott PIP.

4.8        Buyer’s Right of Termination. In addition to the right of termination
provided in Section 4.4, Buyer shall have the right, in its sole discretion, to
terminate this Agreement unless Buyer is satisfied as to all matters related to
the Hotel and bearing upon the suitability of the Hotel for Buyer’s purposes;
but Buyer shall be conclusively deemed to have waived such right unless by 5:00
p.m., Eastern Time, on the Approval Date Buyer has given Seller and Escrow Agent
written notice of termination of this Agreement.

4.9        PRIOR TO THE APPROVAL DATE, BUYER WILL CONDUCT ITS OWN INVESTIGATION
OF THE HOTEL AND MAKE ALL INQUIRIES, INSPECTIONS, TESTS, AUDITS, STUDIES AND
ANALYSES (“INQUIRIES”) IN CONNECTION WITH PURCHASING THE HOTEL THAT BUYER DEEMS
NECESSARY OR ADVISABLE AND BUYER WILL RELY ON SUCH INSPECTIONS AND TESTS IN
DETERMINING IF THE HOTEL IS SUITABLE FOR BUYER’S PURPOSES. IF FOR ANY REASON
BUYER IS UNABLE ON OR BEFORE THE APPROVAL DATE TO MAKE ANY INQUIRY THAT IT
DESIRED TO MAKE, OR THAT IS CUSTOMARILY MADE IN TRANSACTIONS OF THIS SORT, OR
OTHERWISE FAILS TO OBTAIN INFORMATION SUFFICIENT TO ANSWER ANY QUESTION
REGARDING THE CONDITION AND SUITABILITY OF THE HOTEL, AND YET NONETHELESS
PROCEEDS WITH THE PURCHASE OF THE HOTEL, BUYER SHALL ASSUME ALL RISKS THAT, HAD
IT PERFORMED SUCH INQUIRY OR OBTAINED SUCH INFORMATION, IT WOULD HAVE ELECTED
NOT TO PROCEED WITH THE PURCHASE OF THE HOTEL ON THE TERMS CONTAINED HEREIN.

4.10        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY TRANSFER
INSTRUMENT, BUYER IS BUYING THE HOTEL “AS IS, WHERE-IS AND WITH ALL FAULTS” AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY
KIND WHATSOEVER, WHETHER BY SELLER OR BY ANY ONE ACTING ON SELLER’S BEHALF
(INCLUDING, WITHOUT LIMITATION, AGENTS, BROKERS, CONSULTANTS, COUNSEL,
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES OR
BENEFICIARIES).

5.        Representations

5.1        By Seller.

5.1.1            Regarding the Hotel. Seller hereby represents to Buyer that, as
of the Effective Date, except as disclosed in Exhibit H or in any other Exhibit
to this Agreement, in the Existing Environmental Report, the Existing Title
Report or the Existing Survey:

 

13



--------------------------------------------------------------------------------

5.1.1.1    Except as set forth on Exhibit H, Seller has not received written
notice from any Governmental Authority (A) that the current condition, occupancy
or use of the Hotel violates or will require correction under any applicable Law
(including, without limitation, building and safety codes, Title III of the
Americans with Disabilities Act, OSHA regulations or Laws regulating Hazardous
Substances) or (B) revoking, canceling or denying renewal of any Permit.

5.1.1.2    All sales, use, room, occupancy and similar tax returns required of
Seller for the Hotel have been filed or, if not now due, will be duly filed by
Seller in a timely manner. All taxes shown on the returns being due as of the
Closing Date have been paid or if not now due will be timely paid.

5.1.1.3    Seller has not filed any notice of protest or appeal against, or
commenced proceedings to recover, real property tax assessments against the
Hotel Parcel or the Hotel Improvements. The list of tax certiorari proceedings
set forth on Exhibit H constitutes a true, correct and complete list of all such
proceedings (collectively, the “Tax Proceedings”), and there are no other tax
certiorari proceedings pending or, to Seller’s Knowledge, threatened, against
any Seller or any portion of the Property. With respect to Tax Proceedings
pending at the Closing Date, Buyer shall assume the prosecution of such
proceeding; provided, however, that to the extent the settlement of such
proceeding materially and adversely affects real estate taxes and assessments
payable with respect to any period prior to the Closing Date and any Seller is
responsible therefor, Buyer will not settle or compromise such proceeding
without the applicable Seller’s written consent, which consent shall not be
unreasonably withheld, delayed or conditioned; further provided that any tax
refund resulting from such proceeding, net of the aggregate cost of prosecuting
such proceeding, and after deducting any refunds required to be made to tenants
under leases, shall be apportioned between Seller and Buyer.

5.1.1.4    There are no lawsuits filed and served upon Seller or to Seller’s
Knowledge otherwise pending or threatened, whose outcome could adversely affect
title to or the use, occupancy or operation of the Hotel or Seller’s ability to
convey the Hotel under this Agreement (including, without limitation, actions
for condemnation).

5.1.1.5    Except as set forth on Exhibit H, there are no Leases encumbering the
Hotel.

5.1.1.6    Exhibit S identifies all of the corporate, airline, bus, tour
operator, barter or similar agreements pursuant to which third parties have been
granted rights to rooms or services at the Hotel from and/or after the Closing
Date (“Bookings”).

5.1.1.7    Exhibit J identifies all of the Service Contracts. True and complete
copies of each Service Contract have been made available to Buyer. Seller has
neither given to nor received from a party to any Service Contract written
notice that any material default currently exists under such contract or
asserting any defense, or right of set-off, under such contract.

5.1.1.8    Exhibit K identifies all of the Equipment Leases. True and complete
copies of each of the Equipment Leases have been made available to Buyer. Seller
has

 

14



--------------------------------------------------------------------------------

neither given to nor received from a party to any Equipment Lease written notice
that any material default currently exists under such contract or asserting any
defense, or right of set-off, under such contract.

5.1.1.9    Other than pursuant to the Hotel Management Agreement which is to be
terminated as of the Closing, no portion of the Hotel Premises is managed by a
third party.

5.1.1.10    Other than pursuant to the Hotel License Agreement which is to be
terminated at the Closing, no portion of the Hotel Premises is operated pursuant
to a license agreement.

5.1.1.11    None of the Hotel Employees are covered by a collective bargaining
agreement or included within a bargaining unit certified pursuant to the
National Labor Relations Act or similar state Law. Except as disclosed in the
schedule attached hereto as Exhibit I, there are no employment agreements
covering any Hotel Employees.

5.1.1.12    No unresolved material labor dispute, strike or other material work
stoppage or slowdown currently exists with respect to any of the Hotel
Employees.

5.1.1.13    Exhibit O sets forth a complete list of all environmental reports
relating to the Hotel in the possession of Seller (“Seller’s Environmental
Reports”). Except as set forth in Seller’s Environmental Reports, to Seller’s
Knowledge, Seller has not received any written notice from any governmental
agency concerning any violation of any Environmental Law with respect to the
Hotel.

5.1.2    Regarding Seller. Seller hereby represents to Buyer that, as of the
Effective Date, except as disclosed in Exhibit H or in any other Exhibit to this
Agreement, in the Existing Environmental Report, the Existing Title Report or
the Existing Survey:

5.1.2.1    Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware; is
qualified to do business and in good standing in the State of Massachusetts; has
full power to enter into this Agreement and to fulfill its obligations
hereunder; has authorized its execution, delivery and performance of this
Agreement by all necessary corporate action; and has caused this Agreement to be
duly executed and delivered on its behalf to Buyer.

5.1.2.2    Except as set forth on Exhibit H, at Closing, Seller will have the
full right and power to convey and deliver possession of the Hotel Premises and
to transfer all of the other property comprising the Hotel in accordance with
this Agreement.

5.1.2.3    As of the Effective Date, except as set forth on Exhibit P: (i) no
government or third-party approval or consent which has not already been
obtained is required for Seller’s execution and delivery of, or performance of
obligations under, this Agreement and (ii) Seller’s execution, delivery and
performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or any Law to which Seller is a
party or by which Seller or any of the property comprising the Hotel is bound.

 

15



--------------------------------------------------------------------------------

5.1.2.4    As of the Effective Date, there are no lawsuits filed and served
against Seller or to Seller’s Knowledge otherwise pending or threatened whose
outcome could adversely affect Seller’s ability to perform its obligations under
this Agreement.

5.1.2.5    Except for the Broker, Seller has not engaged or dealt with any
broker, finder or similar agent in connection with the transactions contemplated
by this Agreement.

5.1.2.6    Money Laundering. Neither the Seller nor, to Seller’s Knowledge, any
of its members, is in violation of any laws relating to terrorism, money
laundering or the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Action of 2001, Public Law
107-56 and Executive Order No. 13224 (Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
(the “Executive Order”) (collectively, the “Anti-Money Laundering and
Anti-Terrorism Laws”).

5.1.2.7    Neither the Seller nor, to Seller’s Knowledge, any of its members, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including, without limitation, those persons or
entities that appear on the Annex to the Executive Order, or are included on any
relevant lists maintained by the Office of Foreign Assets Control of U.S.
Department of Treasury, U.S. Department of State, or other U.S. government
agencies, all as may be amended from time to time.

5.1.2.8    Neither the Seller nor, to Seller’s Knowledge, any of its members, in
any capacity in connection with the sale of the Hotel (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any person included in the lists set forth in the
preceding paragraph; (ii) deals in, or otherwise engages in any transaction
relating to, the Hotel or interests in property blocked pursuant to the
Executive Order; or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Money Laundering and
Anti-Terrorism Laws.

5.1.2.9    Seller understands and acknowledges that Buyer may become subject to
further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Buyer, for the purpose of: (i) carrying out due diligence as may be required by
applicable law to establish Seller’s identity and source of funds;
(ii) maintaining records of such identities and sources of funds, or
verifications or certifications as to the same; and (iii) taking any other
actions as may be required to comply with and remain in compliance with
anti-money laundering regulations applicable to Seller.

5.1.2.10    Neither Seller, nor, to Seller’s Knowledge, any person controlling
or controlled by Seller, is a country, territory, individual or entity named on
a Government List, and, to Seller’s Knowledge, the monies used in connection
with this Agreement and amounts committed with respect thereto were not and are
not derived from any activities that contravene any applicable anti-money
laundering or anti bribery laws and regulations (including, without limitation,
funds being derived from any person, entity, country

 

16



--------------------------------------------------------------------------------

or territory on a Government List or engaged in any unlawful activity defined
under 18 USC §1956(c)(7)). For purposes of this Agreement, “Government List”
means any of (a) the two lists maintained by the United States Department of
Commerce (Denied Persons and Entities), (b) the list maintained by the United
States Department of Treasury (Specially Designated Nationals and Blocked
Persons) and (c) the two lists maintained by the United States Department of
State (Terrorist Organizations and Debarred Parties).

5.2        By Buyer. Buyer hereby represents to Seller that:

5.2.1    Buyer is a Delaware limited partnership, duly formed, validly existing
and in good standing under the laws of the State of Delaware, is in good
standing and qualified to do business in every other jurisdiction in which such
qualification is legally required; has full power and authority to enter into
this Agreement and to fulfill its obligations hereunder; has authorized the
execution, delivery and performance of this Agreement by all necessary company
action; and has caused this Agreement to be duly executed and delivered to
Seller.

5.2.2    No government, internal or other third-party approvals or consents
which have not already been obtained are required for Buyer’s execution and
delivery of, or performance of obligations under, this Agreement, and Buyer’s
execution and performance of this Agreement do not and will not violate, and are
not restricted by, any other contractual obligation or applicable Law to which
Buyer is a party or by which Buyer is otherwise bound.

5.2.3    As of the Effective Date, there are no lawsuits filed and served
against Buyer or, to Buyer’s Knowledge, otherwise pending or threatened whose
outcome could adversely affect Buyer’s ability to purchase the Hotel and
otherwise perform its obligations under this Agreement.

5.2.4    Except for Seller’s Broker, Buyer has not engaged or dealt with any
broker, finder or similar agent in connection with the transaction contemplated
by this Agreement.

5.2.5    Money Laundering. Neither the Buyer nor, to Buyer’s Knowledge, any of
its members, is in violation of any laws relating to terrorism, money laundering
or the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Action of 2001, Public Law 107-56 and
Executive Order No. 13224 (Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) (the “Executive
Order”) (collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).

 

17



--------------------------------------------------------------------------------

5.2.6    Neither the Buyer nor, to Buyer’s Knowledge, any of its members, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including, without limitation, those persons or
entities that appear on the Annex to the Executive Order, or are included on any
relevant lists maintained by the Office of Foreign Assets Control of U.S.
Department of Treasury, U.S. Department of State, or other U.S. government
agencies, all as may be amended from time to time.

5.2.7    Neither the Buyer nor, to Buyer’s Knowledge, any of its members, in any
capacity in connection with the sale of the Hotel (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person included in the lists set forth in the
preceding paragraph; (ii) deals in, or otherwise engages in any transaction
relating to, the Hotel or interests in property blocked pursuant to the
Executive Order; or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Money Laundering and
Anti-Terrorism Laws.

5.2.8    Buyer understands and acknowledges that Seller may become subject to
further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Seller, for the purpose of: (i) carrying out due diligence as may be required by
applicable law to establish Buyer’s identity and source of funds;
(ii) maintaining records of such identities and sources of funds, or
verifications or certifications as to the same; and (iii) taking any other
actions as may be required to comply with and remain in compliance with
anti-money laundering regulations applicable to Buyer.

5.2.9    Neither Buyer nor, to Buyer’s Knowledge, any person controlling or
controlled by Seller, is a country, territory, individual or entity named on a
Government List, and, to Buyer’s Knowledge, the monies used in connection with
this Agreement and amounts committed with respect thereto were not and are not
derived from any activities that contravene any applicable anti-money laundering
or anti bribery laws and regulations (including, without limitation, funds being
derived from any person, entity, country or territory on a Government List or
engaged in any unlawful activity defined under 18 USC §1956(c)(7)).

5.3        WAIVER AND RELEASE.        AS A MATERIAL PART OF THE CONSIDERATION TO
SELLER FOR THE SALE OF THE HOTEL HEREUNDER, EXCEPT FOR A CLAIM MADE UNDER THIS
SECTION 5 FOR MONETARY DAMAGES DUE TO A BREACH OF A REPRESENTATION OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER HEREBY WAIVES AND RELINQUISHES, AND
RELEASES SELLER AND ALL OF SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
BENEFICIAL OWNERS, EMPLOYEES, BROKER AND OTHER AGENTS AND AFFILIATES
(COLLECTIVELY, “SELLER RELEASEES”) FROM, ANY AND ALL

 

18



--------------------------------------------------------------------------------

CLAIMS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF RESCISSION)
AGAINST SELLER RELEASEES OR ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY
PAST, PRESENT OR FUTURE CONDITION OF THE HOTEL, INCLUDING, WITHOUT LIMITATION,
THE RELEASE OR PRESENCE OF ANY HAZARDOUS SUBSTANCES OR (B) ANY AND ALL
STATEMENTS, REPRESENTATIONS WARRANTIES, REPORTS, OPINIONS OR OTHER INFORMATION,
OR ANY MISREPRESENTATION OR FAILURE TO DISCLOSE TO BUYER ANY INFORMATION,
REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE, HAZARDOUS OR
UNLAWFUL CONDITION OF WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT SUCH
CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY BUYER THROUGH AN INSPECTION
OF THE HOTEL OR THE PROPERTY RECORDS), OTHER THAN SUCH A MISREPRESENTATION
CONSTITUTING GROSS NEGLIGENCE OR WILLFUL FRAUD. BUYER UNDERSTANDS THAT SUCH
WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE
RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH BUYER MAY BE
CURRENTLY UNAWARE OR UNABLE TO DISCOVER. BUYER ACKNOWLEDGES THAT THE FOREGOING
WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS
AGREEMENT, THAT BUYER’S COUNSEL HAS ADVISED BUYER OF THE POSSIBLE LEGAL
CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE AND THAT BUYER HAS TAKEN INTO
ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED
HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE
HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.

BUYER HEREBY ACKNOWLEDGES AND AGREES THAT (i) BUYER MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW (OR AS OF THE CLOSING) KNOWN OR
BELIEVED TO BE TRUE REGARDING THE PROPERTY AND/OR PROPERTY INFORMATION,
(ii) BUYER’S AGREEMENT TO RELEASE, ACQUIT AND DISCHARGE SELLER AND SELLER
PARTIES AS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE EXISTENCE OR DISCOVERY OF ANY SUCH DIFFERENT OR ADDITIONAL
FACTS, AND (iii) BUYER KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS,
BENEFITS AND PRIVILEGES TO THE FULLEST EXTENT PERMISSIBLE UNDER ANY FEDERAL,
STATE, LOCAL, OR OTHER LAWS WHICH DO OR WOULD NEGATIVELY AFFECT VALIDITY OR
ENFORCEABILITY OF ALL OR PART OF THE RELEASES SET FORTH IN THIS AGREEMENT.

5.4        Survival and Limitations.  The Parties’ representations set forth in
this Section 5 (and their respective liability for any breach thereof) shall
survive Closing and shall not be deemed to merge into any of the Transfer
Instruments; provided, however, that Seller shall have no liability to Buyer for
any breach of such representations unless:

 

19



--------------------------------------------------------------------------------

5.4.1    The facts constituting such breach have not been disclosed to,
discovered by or otherwise become known to Buyer prior to Closing;

5.4.2    Buyer has given Seller written notice claiming such breach, and stating
in reasonable detail the factual basis for such claim, within nine (9) months
after the Closing Date; and

5.4.3    Buyer’s actual out-of-pocket loss from all breaches of Seller’s
representations herein exceeds $125,000;

and provided further, that in no event shall Seller’s aggregate liability to
Buyer for all such breaches exceed $2,500,000.

5.5        Notice of Subsequent Event or Discovery.  Prior to Closing, each
Party shall give the other prompt notice of its discovery of any event or
condition which has the effect of making any representations contained in
Section 5 materially inaccurate.

6.        Operation of the Hotel Pending Closing.  From the Approval Date until
Closing, except for emergencies, Seller shall use commercially reasonable
efforts to operate the Hotel in the Ordinary Course and shall not cause, approve
or voluntarily permit any material change in the operations of the Hotel without
Buyer’s prior written approval, including:

6.1        Material alterations or other material changes in the Hotel
Improvements except as may be currently required by Law, the ADA Settlement
Agreement, the Marriott PIP or the Updated Marriott PIP.

6.2        Cancellation or surrender of any existing Permit.

6.3        Creation of any Lease or voluntary Lien.

6.4        Other than renewals of existing Service Contracts or Equipment Leases
in the Ordinary Course, entering into or materially modifying any Service
Contract or Equipment Lease unless the same is terminable upon Closing.

6.5        Material reductions in levels of service, sales and marketing
efforts, maintenance or staff.

6.6        Seller shall not give and shall request that Manager not give, any
termination notices under the Worker Adjustment and Retraining Notification Act
of 1988 (the “WARN Act”) to any Eligible Employees without the prior written
consent of Buyer, which consent shall not be unreasonably withheld.

If Buyer proceeds to Closing with actual knowledge of any breach by Seller of
this Section 6, Buyer shall be deemed to have waived such breach and shall have
no claim against Seller after Closing on account of such breach.

7.        Other Agreements.

 

20



--------------------------------------------------------------------------------

7.1        Hotel Management Agreement.  Buyer shall not assume any obligations
under the Hotel Management Agreement. At its sole cost and expense, Seller shall
cause the Hotel Management Agreement to be terminated as of the Closing and
shall deliver possession of the Hotel to Buyer free and clear of any possessory
rights of Hotel Manager or Seller. Seller shall remain responsible for all
amounts due under the Hotel Management Agreement and shall hold harmless,
indemnify and defend Buyer from and against any claims or liability therefore

7.2        Liquor License(s) and Inventory.

7.2.1    Application for New Liquor License.  Buyer shall be responsible, at its
expense, for promptly preparing, filing and diligently prosecuting all
applications before Governmental Authorities for the transfer or re-issuance of
the Liquor License at the Hotel to Buyer or its nominee following Closing.
Seller shall cooperate with Buyer in such applications as Buyer may reasonably
request (but without any obligation on the part of Seller to incur out-of-pocket
expense or liability in doing so). If, despite diligent efforts, Buyer has not
been able to obtain the new Liquor License at the Hotel by the Last Closing Date
(but, in any event, before Closing actually occurs), Seller shall enter (or, if
Seller does not hold the existing Liquor License, shall cause the holder of such
license to enter) into an interim arrangement with Buyer (the “Interim Liquor
Agreement”) that will permit the Liquor Operations to continue at the Hotel
under the existing Liquor License pending issuance of a Liquor License to Buyer
or its nominee; provided, however, that such interim arrangement is, in the
reasonable judgment of Seller, permitted by applicable alcoholic beverage
control Laws. The Interim Liquor Agreement shall (A) provide that Buyer shall
hold harmless and indemnify Seller (and, if other than Seller, the holder of the
Liquor License) from and against all Claims arising out of or related to the
conduct of the Liquor Operations after Closing, unless caused by Seller’s (or
such holder’s) own gross negligence or willful misconduct, (B) to the extent
permitted by applicable alcoholic beverage control Laws, provide for Seller (or
such holder) to receive only reimbursement of actual out-of-pocket costs in
connection with Liquor Operations after Closing, (C) expire on the earlier to
occur of the 180th day after Closing or the issuance of a new Liquor License to
Buyer or its nominee, and (D) otherwise be in form and substance reasonably
acceptable to Seller and Buyer. Buyer’s obligation to proceed to Closing shall
not be conditioned upon the issuance of the Liquor License.

7.2.2    Transfer of Liquor Inventory.  Notwithstanding any other provision of
this Agreement, the Liquor Inventory shall be sold and transferred to Buyer (or
Buyer’s nominee) only in such manner as complies with applicable alcoholic
beverage control Laws and the terms of the Liquor License. In no event shall
there be a reduction in the Purchase Price or a proration credit in Buyer’s
favor if, as of the Closing, the Liquor Inventory is not able to be sold and
transferred in a manner complying with the

 

21



--------------------------------------------------------------------------------

applicable alcoholic beverage control Laws and the terms of the Liquor Licenses;
provided, however, that if Seller is required by such Laws to dispose of the
Liquor Inventory other than by sale or transfer to Buyer or Buyer’s nominee, any
net proceeds to Seller from such disposition shall be credited against the
Purchase Price at, or paid over to Buyer after, Closing, unless prohibited by
Law.

7.3        Hotel License Agreement.  Promptly after the Effective Date, Seller
shall give the notices (accompanied by a copy of this Agreement) required under
Paragraph 11 of the Hotel License Agreement, notifying the licensor of a
potential sale of the Hotel to Buyer. Buyer shall have the responsibility, prior
to the Approval Date, of satisfying itself with respect to the terms and
conditions (including, without limitation, any upgrading requirements) under
which the licensor under the Hotel License Agreement would grant to Buyer (or
its assign) a license to operate the Hotel, from and after Closing and for a
period not less than the the balance of the term of the Hotel License Agreement,
as a Marriott Hotel pursuant to a form of franchise agreement as set forth in
the Franchisor’s UFOC in effect at the time of Buyer’s application (the “New
License”). No later than immediately following the Approval Date (unless Buyer
elects to terminate this Agreement under Section 4.6), Buyer shall submit an
application in the licensor’s required form for such New License, and thereafter
(A) diligently prosecute such application (B) provide the licensor with any
reasonably or customarily requested information regarding Buyer (and its assign,
if any), (C) pay (when required) the licensor’s standard application fee (except
to the extent waived by the licensor), (D) if approved by the licensor, enter
into the licensor’s then standard form of license agreement (except to the
extent the licensor agrees to any changes requested by Buyer), to be effective
upon Closing and (E) comply with all other conditions imposed by the licensor,
in accordance with its current licensing policies, for the issuance of such New
License effective upon Closing. Upon Closing, Seller shall surrender its
existing licenses under the Hotel Licensing Agreement, and agree to terminate
those agreements, in such form as the licensor under each may reasonably
require.

8.        Prorations, Credits and Other Adjustments.  At Closing, the Parties
shall make the prorations and other adjustments provided below, and the net
amount consequently owing to Seller or Buyer shall be added to or subtracted
from the proceeds of the Purchase Price payable to Seller at Closing. Beginning
as close to the anticipated Closing Date as practicable, Seller shall, in
consultation with Buyer and with Buyer’s reasonable cooperation, cause to be
prepared a prorations and credit statement (the “Preliminary Statement”) which
shall reflect all of the prorations, credits and other adjustments in payment at
Closing required under this Section 8 or under any other provision of this
Agreement. As soon as the Parties have agreed upon the Preliminary Statement,
they shall jointly deliver a mutually signed copy thereof to Escrow Agent. To
the extent the Parties are unable to agree by Closing on any item on the
Preliminary Statement, Seller’s estimation of such item shall be used and such
item shall be finally resolved on the Final Statement pursuant to Section 11.

8.1        Proration of Taxes.  All real estate ad valorem taxes, general
assessments and special assessments and all personal property ad valorem taxes
assessed against the Hotel (generically, “Taxes”) and payable during the tax
year in which Closing occurs shall be prorated between Buyer and Seller as of
the Closing Date, provided that Seller shall be entitled to any

 

22



--------------------------------------------------------------------------------

refunds thereof which relate to the period prior to the Closing Date (and if any
prorations made hereunder are made based upon assessments which are subsequently
changed, appropriate adjustments of such prorated amounts shall be made by
Seller and Buyer and reconciled following Closing). Taxes, which become due and
payable during any following tax year, even if assessed with respect to the
current tax year, shall be the responsibility of Buyer.

8.2        Proration of Expenses.  The following items of expense with respect
to any portion or aspect of the Hotel shall be prorated between Seller and Buyer
as of the Closing Date:

8.2.1    Periodic charges under Assumed Contracts (such as monthly rents or
fixed periodic charges), but not charges made on a per-order or per-call basis.

8.2.2    Utility charges (but excluding any utility deposits).

8.2.3    Employee Liabilities for wages, salary, benefit payments and payroll
taxes for the pay period(s) in which Closing occurs and for accrued Employee
Leave, except to the extent that Seller is required by applicable Law or
otherwise elects to determine and itself pay such liabilities accrued through
the day preceding Closing.

8.2.4    Fees paid or payable for Permits to the extent such Permits are
transferable.

8.2.5    Prepaid expenses, including advertising expenses, trade association and
trade subscriptions, prepayments under Service Contracts and Equipment Leases.

8.2.6    All other Hotel operating expenses of a strictly periodic nature (and
not based upon specific orders for goods or services) and other items incurred
in the Ordinary Course and customarily prorated and adjusted in similar
transactions.

To the extent reasonably practicable, though, in lieu of prorating the charges
for any metered utility service, the Parties shall endeavor to have the utility
read the meter as early as possible on the Closing Date, render a final bill to
Seller based on such reading and bill all subsequent service following the
Closing Date to Buyer.

8.3        Hotel Revenues.

8.3.1    Guest Ledger.  The open account (“Guest Ledger Account”) for each
person who is a guest at the Hotel as of 12:00:01 a.m. on the date of the
Closing (the “Cut Off Time”) shall be prorated between Seller and Buyer as
follows:

8.3.1.1    Room and service charges (including, without limitation, room service
charges, in-house movie fees, health or fitness club charges and honor bar
charges) for all times preceding Cut Off Time shall be credited to Seller.

 

23



--------------------------------------------------------------------------------

8.3.1.2    Room and service charges for all times after Cut Off Time shall
belong to Buyer.

8.3.1.3    Room and service charges for the evening of the Cut Off Time shall be
divided equally between Seller and Buyer.

8.3.1.4    Other amounts shall be allocated between Seller and Buyer as of the
Closing Date, based on the time such charges were actually incurred.

8.3.1.5    Any other charges incurred during the 24-hour period preceding the
Cut Off Time, which cannot be fixed as to the actual time of incurrence, shall
be apportioned equally between Seller and Buyer.

8.3.1.6    From the amounts apportioned to Seller under the foregoing clauses
shall be deducted all applicable taxes, travel and tour agent commissions,
license, reservation and franchise fees, and similar expenses accrued prior to
the Cut Off Time. Any proration of revenues from Liquor Operations shall be
subject to such limitations and conditions as may be imposed by applicable
alcoholic beverage control Laws.

All Guest Ledger Accounts shall be assigned to Buyer at Closing, and Seller
shall receive a proration credit equal to its net aggregate prorated amount
under this Section 8.3.1, Buyer shall be responsible for paying any taxes and
other amounts deducted from Seller’s apportioned share under Section 8.3.1.6.

8.3.2    Other Operating Revenues.        Any operating revenues not otherwise
provided for in this Section 8, shall be prorated between Buyer and Seller as of
Closing; but no proration shall be made of any rents or other payments which are
more than thirty (30) days delinquent as of the Closing Date until such payments
are actually received.

8.3.3    Other Receivables.        Except for Guest Ledger Accounts and for
amounts which are assigned to Buyer pursuant to Section 9.3.2, Seller shall
retain all of the Hotel receivables accrued as of the Closing Date.

8.4        Hotel Payables.  At Closing, Buyer shall receive a proration credit
equal to the the aggregate estimated amount of all Hotel Payables relating to
Hotel expenses included in the Preliminary Statement and Buyer shall assume the
obligation to satisfy all of the Hotel Payables included in such estimate (as
evidenced by a schedule which Seller shall prepare and submit to Buyer as part
of the Preliminary Statement). Seller shall remain responsible for all Disputed
Payables and for all Hotel Payables that are not included on such schedule.

8.5        Credit for Certain Inventories.  Seller shall receive a credit (based
upon the original net invoice price paid by it) from Buyer for all full,
unopened Inventory (subject, however, to Section 7.2.1, in the case of the
Liquor Inventory) transferred to Buyer at Closing. For purposes of the foregoing
sentence, an individual container shall not be considered opened if the
container itself is not opened but the crate, box or pallet including such
container and other

 

24



--------------------------------------------------------------------------------

similar containers shall have been opened. The amount of such credit shall be
based on an actual inventory of such Inventory by Seller’s and Buyer’s
representatives.

8.6        Credits for Reservation Deposits. Buyer shall receive a proration
credit equal to the aggregate amount of all outstanding Reservation Deposits.

8.7        Credits for Cash Banks. Seller shall receive a proration credit equal
to the aggregate balance of all Cash Banks as of Closing.

8.8        Regarding Hotel Prorations Generally. Unless this Section 8 expressly
provides otherwise: (A) all prorations hereunder with respect to the Hotel shall
be made as of 12:00:01 a.m., local time (for the Hotel), on the Closing Date,
(B) all prorations shall be made on an actual daily basis, and (C), for purposes
of such prorations, all items of revenue and expense with respect to the Hotel’s
operations shall be classified and determined in accordance with the Uniform
System of Accounts.

8.9        Utility Deposits; Loan Impounds and Debt Service. Notwithstanding any
other provision of this Agreement, no prorations shall be made or credits
allowed with respect to any utility deposits, impound accounts with respect to
any Lien, or any interest, prepayment premium or other payments on any Lien, all
of which shall remain the sole property or obligation of Seller.

8.10        Landscaping Letter of Credit. . At Closing, Buyer shall provide a
substituted letter of credit to replace the current letter of credit held by the
Town of Newton in connection with the required landscaping of the Hotel.

8.11        Marriott PIP. At Closing Seller shall be obligated to deliver to
Escrow Agent, for the benefit of Buyer, an amount equal to one hundred fifty
percent (150%) of the difference between (i) the estimated cost of the Required
PIP Work as set forth on Exhibit R and (ii) the cost (as set forth on Exhibit R)
of any of the Required PIP Work that has been completed through the Closing Date
(the “PIP Escrow”). The PIP Escrow shall be held by Escrow Agent and shall be
released to Buyer upon submission of paid invoices to Escrow Agent relating to
the completion of such outstanding items, provided that such amount shall not
exceed the amount of the value of such item or items set forth on Exhibit R. At
such time as Seller delivers evidence reasonably satisfactory to Buyer that the
all of Required PIP Work has been completed to the satisfaction of Marriott the
remaining balance of the PIP Escrow shall be delivered to Seller. In the event
that Seller fails to complete the Required PIP Work, the Buyer shall be entitled
to the PIP Escrow as its sole and exclusive remedy for any such breach or
failure.

9.        Conditions to Closing.

9.1        In Buyer’s Favor. In addition to the conditions specified in
Section 4, Buyer’s obligation to close shall be subject to timely satisfaction
of each of the following conditions:

9.1.1    Performance of Seller’s Obligations. Performance by Seller in all
material respects of its obligations under this Agreement to be performed at or
before Closing.

 

25



--------------------------------------------------------------------------------

9.1.2    Accuracy of Representations. The accuracy in all material respects, as
of Closing, of each of the representations set forth in Section 5.1 as if made
on the Closing Date, subject to changes in represented facts that (A) are
expressly permitted or required by this Agreement, or (B) result from the
activity of Buyer or anyone acting at the direction or on behalf of Buyer.

9.1.3    Termination of Hotel Management Agreement. Seller shall have caused the
Hotel Management Agreement to be terminated, at Seller’s sole cost and expense.

9.1.4    Hotel License Agreement. Marriott shall have provided Buyer with
written notice (the “Franchise Agreement Approval Notice”) that, it has approved
the Buyer’s franchise application and is prepared to grant Buyer the New License
pursuant to a form of franchise agreement as set forth in the Franchisor’s UFOC
in effect at the time of Buyer’s application as of the Closing Date, and the New
License shall have been executed effective as of the Closing Date.

9.1.5    Termination of Service Contracts. Seller shall have terminated those
Service Contracts specified by Buyer pursuant to Section 2.1 hereof to be
terminated.

9.1.6    Title. Seller has taken the actions required of it and delivered to the
Title Company the items required to be provided by it in accordance with the
provisions of Section 4.3 including, without limitation, the owner’s title
affidavit to be delivered pursuant to Section 10.2.1.8, together with such other
items as Seller has agreed in writing to provide.

If any of the conditions specified in this Section is not timely satisfied (or
waived by Buyer in writing), Buyer shall have the right to terminate this
Agreement by giving written notice of such termination to Seller and Escrow
Agent by the Last Closing Date (but, in any event, before Closing actually
occurs). After Closing, Buyer shall not have any right to terminate this
Agreement or rescind its purchase of the Hotel by reason of the failure of any
such condition, whether or not such failure was known to or discoverable by
Buyer prior to Closing.

9.2    In Seller’s Favor. The obligation of Seller to close Escrow shall be
subject to timely satisfaction of each of the following conditions:

9.2.1    Performance of Buyer’s Obligations. Performance by Buyer in all
material respects of Buyer’s obligations under this Agreement to be performed at
or before Closing.

9.2.2    Accuracy of Representations. The accuracy in all material respects, as
of Closing, of each of the representations of Buyer set forth in Section 5.2.

 

26



--------------------------------------------------------------------------------

9.2.3    Hotel License Agreement. Marriott shall have provided Buyer with
written notice (the “Franchise Agreement Approval Notice”) that, it has approved
the Buyer’s franchise application and is prepared to grant Buyer the New License
pursuant to a form of franchise agreement as set forth in the Franchisor’s UFOC
in effect at the time of Buyer’s application as of the Closing Date , and the
New License shall have been executed effective as of the Closing Date and the
Hotel License Agreement is terminated without payment by or penalty to Seller by
the licensor effective at Closing.

If any condition specified in this Section 9.2 is not timely satisfied (or
waived by Seller in writing), Seller shall have the right to terminate this
Agreement by giving written notice of such termination to Buyer and Escrow Agent
by the Last Closing Date (but, in any event, before Closing actually occurs).
After Closing, Seller shall not have any right to terminate this Agreement or
rescind its purchase of the Hotel by reason of the failure of any such
condition, whether or not such failure was known to or discoverable by Seller
prior to Closing.

9.3        Pre-Closing Damage or Destruction.

9.3.1    Termination Rights. If, prior to Closing, all or a material part of any
of the Hotel Premises is damaged, destroyed or taken by eminent domain (a
“Casualty”), either Party shall have the right, at its election, to terminate
this Agreement, by written notice given to the other Party by the Last Closing
Date (but, in any event, before Closing actually occurs). If a Casualty occurs
fewer than ten (10) Business Days before the Last Closing Date (but, in any
event, before Closing actually occurs), either Party shall have the right to
extend the Last Closing Date until the tenth (10th) Business Day after the
occurrence of such Casualty in order to make the election permitted by this
Section.

9.3.2    If No Termination. If a Casualty occurs and neither Party has or elects
to exercise the right under Section 9.3.1 to terminate this Agreement, this
Agreement shall continue in force and, upon Closing, Buyer shall be entitled to
all insurance proceeds, condemnation awards or other amounts which have been
paid or may thereafter be payable to or for the account of Seller by any person
in connection with such Casualty (“Proceeds”), except that Seller shall retain
the right to Proceeds payable under business interruption or rent loss insurance
to the extent applicable to periods before the Closing, and the Proceeds of
property hazard insurance to the extent Seller has incurred costs to repair or
replace property damaged as a result of such Casualty). At Closing, Seller
shall, except to the extent entitled to retain Proceeds under the preceding
sentence, pay over to Buyer the amount of any Proceeds already received by
Seller, shall assign Buyer all of Seller’s rights to Proceeds which may then be
or thereafter become payable and shall credit Buyer with the lesser of (A) the
amount of any applicable insurance deductible or (B) the reasonably estimated
cost of

 

27



--------------------------------------------------------------------------------

repairing, restoring or replacing the portion of the Hotel damaged by such
Casualty to its condition as existed immediately prior to such Casualty.

9.3.3    Material Part. For purposes of this Section, a Casualty shall be deemed
to affect a material part of the Hotel Improvements or the Hotel Parcel if:
(A) such Casualty results in either (A) a permanent loss of market value of the
Hotel equal to more than five percent (5%) of the Purchase Price or (B) damage
or loss reasonably estimated to cost more than five percent (5%) of the Purchase
Price to repair or replace.

10.        Closing.

10.1        Time, Place and Manner.  Closing shall occur on or before the Last
Closing Date, through escrow, at the offices of the Escrow Agent; but if either
Party so requests at least ten days before the scheduled Closing Date, Closing
shall be a “New York style” or “lawyers’” closing at the offices of Seller’s
Counsel in Boston, Massachusetts (the “Place of Closing”). In the event of a
non-escrow Closing, the Transactors shall meet at the Place of Closing as early
as practicable on the scheduled Closing Date to effect Closing (and shall also
meet at the Place of Closing in advance of the scheduled Closing Date, as
reasonably required to effect a timely Closing). Even with a non-escrow Closing,
in order to confirm concurrent delivery of the Purchase Price and delivery of
title to the Hotel Premises, Buyer’s funds for Closing and the Transfer
Instruments to be recorded shall be delivered into Escrow for Closing, in
accordance with this Agreement. The Closing shall be completed such that the
Purchase Price (as debited and credited pursuant to Article 8) shall be wire to
the bank account or accounts designated by Seller no later than 1 p.m. Eastern
Time on the Closing Date.

10.2        Seller’s Deliveries.

10.2.1    Pre-Closing.  On or before the Last Closing Date, Seller shall deliver
to Escrow Agent the following funds and documents (“Seller’s Closing
Deliveries”):

10.2.1.1    The Deed and any other Transfer Instruments (if any) to be recorded
at Closing, each duly executed and acknowledged by Seller, for recording at
Closing in the official land records of the county where the Hotel is located.

10.2.1.2    A counterpart of the FIRPTA Certificate of Seller, duly executed.

10.2.1.3    If an escrow Closing, each of the items specified in Section 10.2.2.

10.2.1.4    Evidence of termination of the Hotel Management Agreement.

10.2.1.5    Evidence of the termination of the Service Contracts specified by
Buyer pursuant to Section 2.1.

 

28



--------------------------------------------------------------------------------

10.2.1.6    Evidence of termination of the Hotel License Agreement.

10.2.1.7    A counterpart of the Interim Liquor Agreement, if applicable.

10.2.1.8    An owner’s title affidavit in the form attached as Exhibit Q, duly
executed by Seller, provided that such affidavit shall not subject Seller to any
liabilities other than as required by Section 4.3.

10.2.2    At Closing. At Closing, Seller shall deliver to Buyer, at the Place of
Closing (except as otherwise indicated):

10.2.2.1    Two (2) counterparts of each of the Transfer Instruments (except
those delivered to Escrow Agent pursuant to Section 10.2.1.1, which shall be
constructively delivered to Buyer at Closing by recording pursuant to
Section 10.2.1.1), all duly executed by Seller.

10.2.2.2    A counterpart of the FIRPTA Certificate of Seller, duly executed.

10.2.2.3    A settlement statement relating to the purchase of the Hotel (the
settlement statement shall reflect that the PIP Escrow shall be deducted from
Seller’s proceeds and retained by the Escrow Agent and subsequently disbursed in
accordance with the provisions of Section 8.11 of this Agreement).

10.3    Buyer’s Deliveries:

10.3.1    Pre-Closing. On or before the Last Closing Date, Buyer shall deliver
to Escrow Agent the following funds and documents (“Buyer’s Closing
Deliveries”):

10.3.1.1    Good and immediately available funds in an amount (when added to the
Deposit) equal at least to the sum of (A) the Purchase Price, plus (B) Buyer’s
share of Closing costs to be paid through Escrow, plus or minus (C) the net
amount owing Seller or Buyer (as the case may be) under Section 8, as shown by
the Preliminary Statement.

10.3.1.2    If an escrow Closing, each of the items specified in Section 10.3.2.

10.3.1.3    A copy of the New License Agreement.

10.3.1.4    A counterpart of the Interim Liquor Agreement, if applicable.

10.3.1.5    Such documents as the Title Company may reasonably require from
Buyer in order to effect Closing in accordance with this Agreement.

10.3.2    At Closing. At Closing, Buyer shall deliver to Seller, at the Place of
Closing (except as otherwise indicated):

 

29



--------------------------------------------------------------------------------

10.3.2.1    At Closing, Buyer shall deliver to Seller, as appropriate, at the
Place of Closing, two counterparts duly executed of each Transfer Instrument to
be executed by Buyer.

10.3.2.2    A settlement statement relating to the purchase of the Hotel.

10.4    Closing Costs.

10.4.1    Paid By Seller. Seller shall pay:

10.4.1.1    One-half ( 1/2) of Escrow Agent’s fees and expenses for
administering Escrow.

10.4.1.2    The commission owed to Broker pursuant to a separate agreement
between Seller and Broker.

10.4.1.3    The charges for deed stamps.

10.4.2    Paid by Buyer. Buyer shall pay:

10.4.2.1    All state and county real estate transfer taxes on the sale of the
Hotel Premises hereunder.

10.4.2.2    All charges for the Title Report and the Title Policy, including the
charge for Extended Coverage.

10.4.2.3    The cost of the Survey.

10.4.2.4    Subject to Seller’s payment of the deed stamps, all recording and
filing fees and charges incurred in connection with the recording or other
filing of the Transfer Instruments.

10.4.2.5    One-half ( 1/2) of Escrow Agent’s fees and expenses for
administering Escrow.

10.4.3    Other Closing Costs. Any other charges and expenses incurred in
effecting Closing shall be allocated between the Parties in accordance with the
custom for commercial real estate transactions in the county where the Hotel is
located. Each Party shall be responsible for the fees and expenses of its
Counsel and other consultants.

10.5    Completion of Closing. Closing shall be effected as follows:

10.5.1    At such time as the Transactors and Counsel have confirmed (A) the
delivery to Escrow Agent of each of the items specified in Sections 10.2.1 and
10.3.1, (B) tender of delivery of each of the items specified in Sections 10.2.2
and 10.3.2, if applicable (and provided Escrow Agent has not advised the Parties
of any apparent obstacle to issuing the

 

30



--------------------------------------------------------------------------------

Title Policy as of Closing), the Parties through their respective Transactors or
Counsel shall instruct Escrow Agent to record the Deed (and any other Transfer
Instruments to be recorded) in the appropriate place and (unless a lawyers’
Closing) to complete Closing by disbursing funds in accordance with
Section 10.5.2 and, as appropriate, delivering Seller’s Closing Deliveries to
Buyer and Buyer’s Closing Deliveries to Seller; provided, however, that Escrow
Agent shall retain and disburse the PIP Escrow in accordance with the provisions
of Section 8.11.

10.5.2    As soon as the events described in Section 10.5.1 have occurred,
Escrow Agent shall disburse funds from Escrow as follows:

10.5.2.1    Disburse to Seller, in such respective amounts as Seller shall
designate to Escrow Agent in writing before Closing, the sum of (A) the Purchase
Price, minus (B) Seller’s share of Closing costs to be paid through Escrow, plus
or minus (C) the net amount owing to Seller or Buyer (as the case may be) under
Section 8, as shown by the Preliminary Statement.

10.5.2.2    Pay the closing costs specified in Section 10.4.

10.5.2.3    Disburse any excess funds as directed by Buyer.

Disbursements to a Party shall be made by wire transfer of current funds to an
account at a commercial bank within the United States, as designated to Escrow
Agent by such Party or its Counsel; but if no such account has been so
designated to Escrow Agent by the Business Day immediately following the Closing
Date, Escrow Agent may instead disburse by its own check, for any amount of
$10,000 or less, sent on the Closing Date by messenger or overnight delivery
service to the applicable Party at the address for notices to such Party
hereunder.

10.5.3    So long as the Title Company is irrevocably committed to issue the
Title Policy as of Closing, it shall not be a condition to disbursement of funds
at Closing that the Deed or any other Transfer Instrument have first been
recorded.

10.6    Escrow and Recording Instructions.    This Agreement shall also serve as
instructions to the Escrow Agent/Title Company regarding the recording of
instruments and disbursement of funds from Escrow; but the Parties shall jointly
execute and deliver to Escrow Agent such supplementary or general instructions
as may be required under any other provision of this Agreement or reasonably
requested by Escrow Agent. If there is any conflict between such supplementary
general instructions and the provisions of this Agreement, the latter shall
control as between the Parties.

10.7    Guests’ Property.    All baggage or other property of patrons of the
Hotel checked or left in care of Seller shall be listed in an inventory to be
prepared in duplicate and signed by Seller’s and Buyer’s representatives on the
day prior to the Closing Date. Buyer shall be responsible from and after the
Closing Date and will indemnify and hold Seller, and Hotel Manager harmless from
and against all claims for all baggage and property listed in such

 

31



--------------------------------------------------------------------------------

inventory. Seller shall indemnify and hold harmless Buyer from and against
claims for baggage and property not listed in such inventory but alleged to have
been left in custody at the Hotel prior to the Closing Date. All baggage or
other property of guests retained by Seller as security for unpaid accounts
receivable may be left at the Hotel without any responsibility or liability
therefor on the part of Buyer, for a period not to exceed one month from Closing
Date, within which time such baggage or other property shall be removed or
otherwise disposed of by Seller.

10.7.1.1 On the Closing Date, Seller shall cause notice to be sent to all guests
of the Hotel who have safe deposit boxes advising them of the pending sale of
the Hotel and requesting the removal and verification of the contents of such
safe deposit boxes within three (3) days after the Closing Date. Seller may have
a representative present at the Hotel during such three (3) day period for the
purpose of viewing such removal and verification. Boxes of guests not responding
to the written notice shall be listed at the end of such three (3) day period.
Such boxes shall be opened on the following day in the presence of
representatives of Seller and Buyer to be agreed upon between Seller and Buyer
and the contents thereof shall be recorded. Any property contained in the safe
deposit boxes and so recorded and thereafter remaining in the hands of Buyer
shall be the responsibility of Buyer, and Buyer hereby agrees to indemnify and
save and hold Seller and Hotel Manager harmless from and against any claim or
obligation arising out of or with respect to such property. Any claim with
respect to property that is not listed on the inventory and that was allegedly
in the safe deposit boxes prior to the inventory shall be the sole
responsibility of Seller, and Seller hereby agrees to indemnify and save and
hold Buyer harmless from and against any such claim.

10.8    Failure of Closing.    If Closing fails to occur by the Last Closing
Date (as may be extended in accordance with the terms hereof), any Party, if not
then in default of its obligations under this Agreement, shall have the right to
terminate this Agreement at any time until Closing actually occurs, by giving
written notice of such termination to the other Parties and to Escrow Agent.

10.9    Procedure for Termination of Escrow.    Upon any termination of this
Agreement, Seller and Buyer shall each promptly give Escrow Agent written
instructions to terminate Escrow and disburse the Deposit and all other funds
and items (if any) then held by Escrow Agent in accordance with the provisions
of this Agreement. If Parties give Escrow Agent conflicting instructions or if,
upon termination of this Agreement, either Party fails to give Escrow Agent
written instructions within a reasonable time to terminate Escrow:

10.9.1 Escrow Agent shall promptly notify each Party in writing of such
conflicting instructions or failure to give instructions and request that the
Parties deliver joint written instructions regarding such disputed matter, but
Escrow Agent shall take no action to terminate Escrow or deliver funds or items
out of Escrow except pursuant to such joint instructions or a final court order
or judgment.

10.9.2 If the Parties fail, within sixty (60) days after Escrow Agent has made
such request, to deliver to Escrow Agent joint written instructions resolving
such disputed matter, Escrow Agent shall have the right to file an action in
interpleader against all the Parties in any court of

 

32



--------------------------------------------------------------------------------

competent jurisdiction and to deposit with such court all of the funds and other
items held by Escrow Agent, whereupon Escrow Agent shall be discharged from any
further obligations or liability with respect to such funds and other items. The
Parties, jointly and severally, shall hold harmless and indemnify Escrow Agent
from and against any claim, liability and expenses resulting from such
interpleader action (but, as between Seller and Buyer, the costs of such
interpleader action shall be assessed in accordance with Section 16.9).

10.10    Maintenance of Confidentiality by Escrow Agent.  Except as may be
otherwise required by applicable Law, Escrow Agent shall maintain the existence,
terms and nature of this transaction and the identities of the Parties in
strictest confidence and shall not disclose any thereof to any third party
(including, without limitation, any broker) without the prior written consent of
all the Parties.

11.        Post-Closing Adjustments and Agreements.

11.1    Final Closing Statement.  No later than ninety (90) days after Closing,
Buyer shall prepare and deliver to Seller a final Closing statement (the “Final
Statement”), which shall correct the estimates and (if necessary) other amounts
used in the Preliminary Statement, based on the Hotel’s operating reports for
the month immediately preceding Closing the month in which Closing occurred, on
Buyer’s own post-Closing examination of the books and records of the Hotel and
on facts discovered after Closing. Seller shall be deemed have agreed to the
Final Statement as prepared by Buyer, except for such items as to which Seller
specifically objects in a written notice given to Buyer within sixty (60) days
after Buyer delivers the Final Statement to Seller.

11.2    Disputes.  If Seller gives timely and proper notice of objection to any
item(s) on the Final Statement, and Seller and Buyer are unable between
themselves to resolve each such action and agree upon the Final Statement within
thirty (30) days after Buyer delivers the Final Statement to Seller, then any
Party may submit the unresolved items to a mutually agreeable national
accounting firm (or, if the Parties are unable to agree on such firm within
forty (40) days after Buyer delivers the Final Statement to Seller or such firm
is unwilling to handle the dispute, to a qualified neutral party designated by
the American Arbitration Association office located in Boston, Massachusetts)
for a determination which shall be binding and conclusive upon all Parties and
shall become part of agreed Final Statement. Seller and Buyer shall pay in equal
shares the fees and other expenses of such accounting firm or other designated
neutral party for making such determination.

11.3    Settlement.  Within ten (10) Business Days after the Final Statement has
been agreed Seller and Buyer or after the last timely objection by Seller has
been resolved under Section 11.2, Buyer or Seller (as the case may be) shall pay
to the other the net amount owing on the settlement for the Closing prorations,
credits and other adjustments, as shown by the agreed Final Statement. Except
for mathematical error manifest on the face of the Final Statement, no further
adjustments or payments shall be required with respect to such prorations,
credits and other adjustments.

 

33



--------------------------------------------------------------------------------

11.4    Completion of Required PIP Work. Following the Closing, Seller shall
complete any Required PIP Work which remains uncompleted as of the Closing Date
and Buyer shall allow Seller and its representatives access to the Hotel as
necessary for the purpose of completing the Required PIP Work.

12.        Third-Party Claims and Obligations.

12.1    Assumed and Retained Liabilities.    Buyer shall assume all liability
and obligations under, and Buyer shall hold harmless, indemnify and defend
Seller from and against any and all claims, liability and losses, and expenses
related thereto (including reasonable attorneys’ fees) (collectively, “Claims”),
which Seller incurs by reason of any obligation or liability which is assumed by
Buyer pursuant to this Agreement, including, without limitation (A) Employee
Liabilities arising or accruing from and after Closing, (B) Employee Liabilities
arising or accruing before Closing, to the extent that Buyer has received a
proration credit therefor, (C) obligations under the Assumed Contracts arising
or accruing from and after Closing or, to the extent Buyer has received a
proration credit therefore, before Closing, and (D) the Hotel Payables to the
extent Buyer has received a proration credit therefore. Seller shall hold
harmless, indemnify and defend Buyer from and against any and all Claims which
Buyer incurs by reason of any obligation or liability relating to the period
prior to the Closing Date (except to the extent assumed by Buyer hereunder),
including, without limitation (i) the Employee Liabilities arising or accruing
prior to Closing, except to the extent that Buyer has received a proration
credit therefor, (ii) any Service Contracts which are excluded from the Assumed
Contracts and (iii) any Disputed Payables (or any other Hotel Payable to the
extent Buyer has not received a proration credit).

12.2    Employee Liabilities.

12.2.1    Buyer’s Obligations. Upon Closing Buyer shall:

12.2.1.1    Offer to employ (or cause Buyer’s Hotel manager or operator to offer
to employ) employment to a sufficient number of Eligible Employees, in the same
position or job classification and at no less than the same wage or salary level
as such Hotel Employee held and enjoyed immediately prior to Closing, and with
reasonably equivalent benefits to prevent Seller from incurring liability under
the WARN Act effective as of Closing.

12.2.1.2    Assume (A) all Employee Liabilities with respect to the Continuing
Employees accruing or first arising on and after the Closing Date, or triggered
by a termination of employment at the Hotel after Closing, and (B) all Employee
Liabilities which have been prorated under Section 8.

Buyer shall hold harmless, indemnify and defend Seller and Hotel Manager from
and against any and all Claims arising out of (A) any breach by Buyer of its
obligations under this Section 12.2.1 or (B) Employee Liabilities with respect
to Continuing Employees accruing or first arising on and after the Closing Date,
or triggered by a termination of employment after Closing.

12.3    Indemnification of Related Persons.  Any indemnification of a Party
against third-person claims contained herein shall also run in favor of such
Party’s partners,

 

34



--------------------------------------------------------------------------------

shareholders, beneficial owners, directors, officers, employees, Affiliates,
agents and managers (including, without limitation, the Hotel Manager), all of
whom are intended by the Parties to be third-party beneficiaries of this
Section 12.

13.        Hotel Records.

13.1.1    From and after the date hereof, until two (2) years after the Closing,
Seller shall make the books and records for the period Seller owned the Hotel
available to Buyer and Buyer’s independent accountants for inspection, copying
and audit by Buyer’s designated accountants at Buyer’s sole cost and expense.
Seller shall at Buyer’s expense provide Buyer with copies of, or access to, such
factual information, accounting records and financial information for Seller’s
period of ownership as may be reasonably requested by Buyer or its auditors to
enable Buyer or its Affiliates to file reports or registration statements in
compliance with the rules and regulations of the Securities and Exchange
Commission. This Section 12.4.1 shall survive the Closing for a period of two
(2) years.

13.1.2    Seller shall retain the originals of all Hotel Records other than
Service Contracts and Equipment Leases assigned to Buyer. As reasonably required
for tax filings, preparation and auditing of financial statements, other
reporting and purposes, Buyer shall have the right to make and retain copies of
the Hotel Records and to disclose information contained therein. Seller shall
also make the Hotel Records available to Buyer and its authorized
representatives, at reasonable times and upon reasonable prior notice, and allow
Buyer to make copies thereof; and Seller shall not dispose of any Hotel Records
prior to the fifth anniversary of Closing without giving Buyer at least 30 days’
prior written notice and opportunity to recover the same.

14.        Assignment.  Neither this Agreement nor any of Buyer’s rights
hereunder may be assigned, encumbered or transferred without Seller’s prior
written consent. Notwithstanding the foregoing, prior to Closing, Buyer shall
have a one-time right to assign or transfer its rights under this Agreement to a
corporation, partnership, limited liability company or other entity which is
wholly owned and controlled, directly or indirectly, by Buyer, provided that
(i) Buyer gives Seller at least ten days’ prior written notice of such
assignment, (ii) the assignee concurrently with such assignment assumes, in a
written instrument delivered and satisfactory in form to Seller, all of the
obligations and liabilities of Buyer hereunder and (iii) such assignment shall
not invalidate, or require the revision or resubmission of request for, any
third party consent necessary for Closing (including, without limitation, the
New Licenses) or otherwise delay Closing. Provided that such assignee maintains
an unencumbered net worth of at least equal to 20% of the Purchase Price for
nine (9) months after the Closing Date, then any assignment of this Agreement
undertaken in accordance with the provisions of this Section 14 shall operate to
release the Buyer named herein from the obligations and liabilities of Buyer
hereunder.

 

35



--------------------------------------------------------------------------------

15.        Notices.  Except in the case (if any) where this Agreement expressly
provides for an alternate form of communication, any notice, consent, demand or
other communication to be delivered to a Party hereunder shall be deemed
delivered and received when made in writing and transmitted to the applicable
Party either by receipted courier service, or by the United States Postal
Service, first class registered or certified mail, postage prepaid, return
receipt requested, by electronic facsimile transmission (“Fax”), or email at the
address or addresses indicated for such Party below (and/or to such other
address as such Party may from time to time by written notice designate to the
other):

 

If to Seller:

  

c/o The Procaccianti Group

     

1140 Reservoir Avenue

     

Cranston, RI 02920

     

Attention: Gregory D. Vickowski

     

Fax: (401) 943-6320

     

Email: gvick@tpgcompanies.com

  

with a copies to:

  

Greenberg Traurig, LLP

     

One International Place

     

Boston, MA 02110

     

Attention: James P. Redding, Esq.

     

Fax: (617) 897-0961

     

Email: reddingj@gtlaw.com

  

            and to

  

Patrick K. Fox

     

Managing Member and General Counsel

     

Rockpoint Group, L.L.C.

     

Woodlawn Hall at Old Parkland

     

3953 Maple Avenue, Suite 300

     

Dallas, TX 75219

     

Fax:     972-934-0100

     

Email: pfox@rockpointgroup.com

  

            and to

  

Adam Burinescu

     

Rockpoint Group, LLC

     

500 Boylston Street

     

Suite 1880

     

Boston, MA 02116

     

Fax: 617-437-7011

     

Email: aburinescu@rockpointgroup.com

  

            and to

  

Bryan Clancy

     

Charles River Realty Investors, LLC

     

2310 Washington Street

     

Newton, MA 02462

     

Fax      (617) 527-0775

     

Email: BClancy@CRReal.com

  

 

36



--------------------------------------------------------------------------------

If to Buyer:

  

Chesapeake Lodging Trust

     

1997 Annapolis Exchange Parkway, Suite 410

     

Annapolis, MD 21401

     

Attention: Graham Wootten

     

Fax: 410-972-4180

  

with a copy to:

  

Hogan Lovells US LLP

     

555 Thirteenth Street NW

     

Washington, D.C. 20004

     

Attention: Carol Weld King

     

Fax: (202) 637-5910

  

and shall be deemed delivered and received (A), if delivered or transmitted
before 5:00 p.m. recipient’s local time on a Business Day, or if tendered for
delivery between the hours 9:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day and refused, then on the date of actual (or refused) delivery or
actual transmission as evidenced by postal or courier receipt (or by a completed
transmission log sheet generated by the sending telecopier) and (B), otherwise,
on the Business Day next following the date of actual delivery or transmission;
provided, however, that any communication delivered by Fax must be confirmed
within three Business Days by duplicate notice delivered as otherwise provided
herein and any refused delivery must re-tendered within two Business Days.

16.         General Provisions.

16.1    Confidentiality.  Except for Permitted Disclosures (defined below),
(A) Buyer shall keep confidential the terms of this Agreement, and (B) until and
unless the Closing occurs, Buyer shall keep confidential all information
regarding the Hotel. In addition, except as required by Law, no party shall
issue any press release or communication with the public prior to Closing
without the prior written consent of the other. As used herein, “Permitted
Disclosures” include only (i) disclosures by Buyer to its attorneys, accountants
and other consultants as reasonably necessary in negotiation of this Agreement,
the conduct of due diligence, the consummation of the transactions contemplated
hereby and the exercise of Buyer’s rights and the performance its duties
hereunder, (ii) disclosure to any government regulatory agency which requests
the information in question in the course of its regulatory functions, and
(iii) any other disclosure required by Law (including, without limitation, in
response to any subpoena). In the case of any Permitted Disclosure described in
clause (i) above, Buyer shall advise the person to whom such disclosure is made
of the confidential nature of any information disclosed and obtain from such
person an undertaking to respect such confidentiality. Any confidentiality
agreement regarding the Hotel or the transactions contemplated by this Agreement
previously made between the Parties or their agents shall continue in full force
and effect and shall not be deemed to have merged into, or been superseded by,
this Agreement.

16.2      Effect of Termination. Upon any termination of this Agreement, no
Party shall have any further obligation or liability to the other hereunder
except (i) as provided below

 

37



--------------------------------------------------------------------------------

(regarding Buyer’s return or destruction of materials received from Seller),
(ii) any liability which any Party may have hereunder by reason of the fact that
termination either (A) was wrongfully made by it or (B) resulted from a breach
of its covenants or other obligations hereunder and (iii) any obligation of
Seller under Sections 4.6 or 16.9. Within thirty (30) days after termination of
this Agreement without Closing, Buyer shall either return to Seller all
materials of a confidential nature which Buyer has received from Seller pursuant
to this Agreement or confirm to Seller in writing that Buyer has destroyed all
such materials. Within thirty (30) days after Seller’s request following the
termination of this Agreement without Closing, Buyer shall deliver to Seller all
reports, studies and analyses prepared by third parties at Buyer’s request or
direction relating to the Hotel Premises (unless this Agreement has been
terminated due to the default of Seller).

16.3    Construction; Participation in Drafting. Each Party acknowledges that it
and its Counsel have participated substantially in the drafting of this
Agreement and agree that, accordingly, in the interpretation and construction of
this Agreement, no ambiguity, real or apparent, in any provision hereof shall be
construed against a Party by reason of the role of such Party or its Counsel in
the drafting of such provision.

16.4    No Third-Party Beneficiaries. Except as expressly provided in
Section 12.3, nothing in this Agreement is intended or shall construed to confer
any rights or remedies on any person other than the Parties and their active
successors and assigns, or to relieve, discharge or alter the obligations of any
third person to either Party or to give any third person any right of
subrogation or action over against Party. Without limiting the generality of the
foregoing, no Hotel Employee shall be deemed a third party beneficiary of any
provision of this Agreement.

16.5    Integration and Binding Effect. This Agreement constitutes the entire
agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings and representations of the
Parties with respect to the subject matter hereof (including, without
limitation, any letter of intent, offer sheet, broker’s set-up, disclosure
materials, offering circular or other such written materials of any kind). This
Agreement may not be modified, amended, supplemented or otherwise changed,
except by a writing executed by all Parties. Except as otherwise expressly
provided herein, this Agreement shall bind and inure to the benefit of the
Parties and their respective successors and assigns.

16.6    Computation of Time. Any time period specified in this Agreement which
would otherwise end on a non-Business Day shall automatically be extended to the
immediately following Business Day.

16.7     Captions. Article and section headings used herein are for convenience
of reference only and shall not affect the construction of any provision of this
Agreement.

16.8    Further Assurances. The Parties shall cooperate with each other as
reasonably necessary to effect the provisions of this Agreement, shall use
reasonable and good faith efforts to satisfy conditions to Closing and, at and
after Closing, shall each execute and deliver such additional instruments or
other documents as the other Party may reasonably request to accomplish the
purposes and intent of this Agreement; provided, however, that nothing in this

 

38



--------------------------------------------------------------------------------

Section shall be deemed to enlarge the obligations of the Parties hereunder or
to require any to incur any material expense or liability not otherwise required
of it hereunder.

16.9        Enforcement Costs.  Should either Buyer or Seller institute any
action or proceeding to enforce any provision of this Agreement or for damages
by reason of any alleged breach of any provision hereof, the prevailing Party
shall be entitled to recover from the other Party all costs and expenses
(including reasonable attorneys’ fees) incurred by such prevailing Party in
connection with such action or proceeding. A Party also shall be entitled to
recover all costs and expenses (including reasonable attorneys’ fees) incurred
in the enforcement of any judgment or settlement in its favor obtained in such
action or proceeding (and in any such judgment, provision shall be made for the
recovery of such post-judgment costs and expenses.)

16.10        GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE AN AGREEMENT
MADE UNDER THE LAW OF THE STATE WHERE THE HOTEL PREMISES ARE LOCATED AND FOR ALL
PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH SUCH LAWS.

16.11        Counterparts.  This Agreement, and any amendment hereto, may be
executed in any number of counterparts and by each Party on Separate
counterparts, each of which when executed and delivered shall be deemed an
original and all of which taken together shall constitute but one and the same
instrument.

17.        Exhibits.  Each of the following exhibits is hereby incorporated into
and made an integral of this Agreement:

 

A

  

Legal Description of Hotel Parcel

B

  

Form of Deed

C

  

Form of Bill of Sale

D

  

Permitted Exceptions

E

  

Form of Assignment and Assumption of Assumed Contracts

F

  

Form of General Assignment and Assumption

G

  

Form of FIRPTA Certificate

H

  

Exceptions to Seller Representations

I

  

Schedule of Employee Agreements and Employee Plans

J

  

Schedule of Contracts

K

  

Schedule of Equipment Leases

L

  

Allocation of Purchase Price

M

  

Marriott PIP

N

  

Marriott PIP Waivers

O

  

Schedule of Existing Environmental Reports, Survey and Title Report

P

  

Third Party Approvals and Consents

Q

  

Form of Owner’s Title Affidavit

R

  

Required PIP Work

S

  

Bookings

 

39



--------------------------------------------------------------------------------

Seller shall have the right, at any time no later than ten Business Days after
the Effective Date, to deliver to Buyer either the initial or an amended version
of any or all of Exhibits H, I, J, K, M N, O, and P.

18.        Limitation on Remedies for Seller’s Breach. In the event Seller in
breach of this Agreement fails to close, then, provided that Purchaser is not in
material default under this Agreement on the Closing Date, Purchaser shall be
entitled, as its sole remedy, to either (i) the return of the Deposit together
with all interest thereon or (ii) to seek specific performance of this
Agreement, provided that any action for specific performance must be initiated
no later than thirty (30) days after the default by Seller. Upon Seller
providing such remedies to Purchaser, neither Seller nor Purchaser shall have
any rights against or obligations to the other arising out of this Agreement,
except for obligations that expressly survive termination of this Agreement.

19.        LIQUIDATED DAMAGES AND LIMITATIONS OF REMEDIES FOR BUYER’S BREACH. IF
BUYER IN BREACH OF THIS AGREEMENT FAILS TO CLOSE, THEN UPON WRITTEN NOTICE OF
TERMINATION (A “TERMINATION NOTICE”) FROM SELLER TO BUYER AND ESCROW AGENT, THIS
AGREEMENT SHALL TERMINATE (EXCEPT FOR THIS SECTION AND BUYER’S OBLIGATIONS
PURSUANT TO SECTIONS 4.6, 16.2 AND 16.9). THE PARTIES ACKNOWLEDGE AND AGREE BY
INITIALING THIS SECTION 19 THAT:

19.1    IF BUYER FAILS TO CLOSE IN BREACH OF THIS AGREEMENT, SELLER WILL INCUR
CERTAIN COSTS AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICAL TO ASCERTAIN.

19.2    THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, BEARS A
REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES ESTIMATE MAY BE
SUFFERED BY SELLER BY REASON OF SUCH A FAILURE OF CLOSING TO OCCUR, AND THE
DEPOSIT AND INTEREST IS NOT AN AMOUNT WHICH IS UNREASONABLE UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT IS MADE (BUYER ACKNOWLEDGING
AND AGREEING THAT BUYER HAS FULLY CONSIDERED THE PROVISIONS OF THIS SECTION 19
AND SUCH CIRCUMSTANCES PRIOR TO ENTERING INTO THIS AGREEMENT AND HAS CONSULTED
WITH BUYER’S COUNSEL WITH RESPECT THERETO); AND

19.3    UPON DELIVERY TO ESCROW AGENT BY SELLER OF A PROPERLY GIVEN TERMINATION
NOTICE, SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT, TOGETHER
WITH ALL INTEREST EARNED THEREON, AS LIQUIDATED DAMAGES, WHICH DAMAGES SHALL BE
SELLER’S SOLE REMEDY HEREUNDER IF BUYER IN BREACH OF THIS AGREEMENT FAILS TO
CLOSE, AND BUYER SHALL FORTHWITH INSTRUCT ESCROW AGENT TO RELEASE THE DEPOSIT
AND ALL INTEREST EARNED THEREON TO SELLER AND TO RETURN TO SELLER ALL DOCUMENTS
AND INSTRUMENTS THERETOFORE DEPOSITED INTO THE ESCROW BY OR ON BEHALF OF THEM;
PROVIDED, HOWEVER, THAT THE DEPOSIT SHALL BE IN ADDITION TO AND NOT IN LIEU OF
ANY AMOUNTS OWED TO SELLER BY BUYER AS A RESULT OF BUYER’S OBLIGATIONS PURSUANT
TO

 

40



--------------------------------------------------------------------------------

SECTIONS 4.6, 16.2 AND 16.9; AND PROVIDED FURTHER THAT SELLER SHALL BE ENTITLED
TO RECOVER FROM BUYER ATTORNEYS’ FEES AND OTHER DIRECT OUT-OF-POCKET COSTS
INCURRED BY THEM IN CONNECTION WITH THE ENFORCEMENT OR DEFENSE OF OBLIGATIONS
CONTAINED IN THIS SECTION 19.

IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES PROVISION,
SELLER AND BUYER HAVE INITIALED BELOW:

 

SELLER:                      

      BUYER:                     

[SIGNATURE PAGES FOLLOW]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered, each its own representative thereunto duly authorized, as of the date
first above written.

 

SELLER:

 

CR/TPG NEWTON HOTEL LLC, a Delaware

limited liability company

   

By:

 

Proc Capital Fund V, LLC, its Manager

Date:                                     , 2010

   

By:

 

/s/ James Procaccianti

   

Name:

 

James Procaccianti

   

Title:

 

Manager

 

 

 

 

 

 

 

[SELLER’S SIGNATURE PAGE]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered, each its own representative thereunto duly authorized, as of the date
first above written.

 

BUYER:

 

CHESAPEAKE LODGING, L.P.,

a Delaware limited partnership

   

By:

 

CHESAPEAKE LODGING TRUST, a Maryland real estate investment trust, its general
partner

Date:    6 - 30                                , 2010

   

By:

 

/s/ Rick Adams

   

Name:

 

Rick Adams

   

Title:

 

Senior Vice President, Chief Investment Officer

 

43



--------------------------------------------------------------------------------

[BUYER’S SIGNATURE PAGE]

 

44



--------------------------------------------------------------------------------

The undersigned hereby accepts this Agreement as its escrow instructions and
agrees to act as Escrow Agent hereunder, in accordance with the terms and
conditions hereof.

 

National Land Tenure Co. LLC

By:

 

/s/ Brian J. Fitzgerald

Name:

 

Brian J. Fitzgerald

Title:

 

Counsel

Date:

 

                                                                     , 2010

[ESCROW AGENT’S SIGNATURE PAGE]

 

45